EXHIBIT 99.1
 

 
EXECUTION VERSION
FIRST LIEN SENIOR INCREMENTAL NOTES AGREEMENT


 
THIS FIRST LIEN SENIOR INCREMENTAL NOTES AGREEMENT is dated as of May 27, 2010
(this “Agreement”) and entered into by and among the purchasers (each, a
“Purchaser” and collectively, the “Purchasers”) set forth on Supplemental
Schedule 1.2A attached hereto (“Supplemental Schedule 1.2A”), NEXTWAVE WIRELESS
LLC, a Delaware limited liability company (“Company”), NEXTWAVE WIRELESS INC., a
Delaware corporation (“Parent”), and each Guarantor listed on the signature
pages hereto, and acknowledged by THE BANK OF NEW YORK MELLON, as Collateral
Agent.
 


RECITALS:


 
WHEREAS, reference is hereby made to the Purchase Agreement dated as of July 17,
2006, by and among Company, Parent, the guarantors party thereto from time to
time, the noteholders thereunder from time to time and The Bank of New York
Mellon, as Collateral Agent (as the same has been and may be further amended,
restated, supplemented or otherwise modified from time to time, the “First Lien
Purchase Agreement”; capitalized terms used (but not otherwise defined) herein
shall have the respective meanings ascribed thereto in the First Lien Purchase
Agreement);
 
WHEREAS, Section 1.1 of the First Lien Purchase Agreement, as amended by the
Amendment and Limited Waiver to the Note Agreements (the “Amendment and Waiver”)
dated as of March 16, 2010, permits Company to issue from time to time up to
$25,000,000 aggregate Stated Value of senior secured Notes at the agreed
purchase price set forth in connection with such issuance on a supplemental
Schedule 1.2A to the First Lien Purchase Agreement, such senior secured Notes
being Senior Incremental Notes;
 
WHEREAS, pursuant to the Commitment Letter dated as of March 16, 2010 (the
“Commitment Letter”), among the Purchasers, Company and Parent, the Purchasers
have agreed to purchase, from time to time, up to $25,000,000 aggregate Stated
Value of the Senior Incremental Notes, each such issuance and purchase to be
evidenced by a First Lien Senior Incremental Notes Agreement substantially in
the form of this Agreement, and pursuant to which such Senior Incremental Notes
are to be issued, are each substantially in the form of Exhibit A-1 to the First
Lien Purchase Agreement;
 
WHEREAS, Company desires to exercise its right under Section 1.1 of the First
Lien Purchase Agreement and the Commitment Letter, to issue on the date hereof
(the “Purchase Date”) $18,000,000 aggregate Stated Value of Notes represented by
the Senior Incremental Notes issued on the date hereof;
 
WHEREAS, each Purchaser has agreed to purchase the Senior Incremental Notes in
such amount on the terms and subject to the conditions set forth in this
Agreement;
 
WHEREAS, pursuant to Section 1.1 of the First Lien Purchase Agreement, each
Holder and each Note Party have previously consented to the modifications to the
First Lien
 
 
 

--------------------------------------------------------------------------------


 
 
Purchase Agreement necessary to reflect the issuance of Senior Incremental Notes
and shall be bound by this Agreement.
 
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:


1. Issuance of Senior Incremental Notes. On the date hereof, Company will issue
to the Purchasers the Senior Incremental Notes at the purchase price set forth
on Supplemental Schedule 1.2A attached hereto, which shall supplement the
existing Schedule 1.2A to the First Lien Purchase Agreement.  Company will
promptly pay or cause to be paid the Principal Amount of, premium, if any, and
interest on the Senior Incremental Notes on the dates and in the manner provided
in the Senior Incremental Notes, and in accordance with the terms of, the First
Lien Purchase Agreement.  For the avoidance of doubt, the Note Parties’
obligations under the First Lien Purchase Agreement, and the other Note
Documents incurred, created or arising prior to the date hereof (including,
without limitation, Company’s obligations under the Notes issued prior to the
date hereof, Parent’s and Guarantors’ guaranty obligations with respect thereto
and the First Priority Liens with respect thereto) shall continue in full force
and effect, shall continue to be valid and enforceable and shall not be impaired
or limited by the execution or effectiveness of this Agreement.
 
2. Sale and Purchase of the Senior Incremental Notes.
 
(a) In reliance upon the Purchasers’ several representations made in Section 1.3
of the First Lien Purchase Agreement that are hereby being made in this
Agreement with respect to the Senior Incremental Notes as of the Purchase Date
and subject to the terms and conditions set forth in this Agreement and the
other Note Documents, Company hereby agrees to sell to the Purchasers the Senior
Incremental Notes. In reliance upon the representations and warranties of
Company contained in this Agreement and the other Note Documents, and subject to
the terms and conditions set forth herein and therein, the Purchasers hereby
agree, severally and not jointly, to purchase the Senior Incremental Notes from
Company as described in Section 2(b) hereinafter.
 
(b) The sale and purchase of the Senior Incremental Notes (the “Note Purchase”)
will take place on the Purchase Date at the offices of O’Melveny & Myers LLP at
Seven Times Square, New York, NY 10036.  On the Purchase Date, Company will,
subject to the terms and conditions set forth in this Agreement, deliver to each
Purchaser the Stated Value of the Senior Incremental Notes set forth with
respect to such Purchaser on Supplemental Schedule 1.2A against payment of the
purchase price therefor as set forth under the heading “Total Issue Price” on
Supplemental Schedule 1.2A by intra-bank or federal funds wire transfer of same
day funds to Company.
 
3. First Lien Purchase Agreement Governs. Except as set forth in this Agreement,
the Senior Incremental Notes are issued pursuant to the First Lien Purchase
Agreement and shall otherwise be subject to the provisions of the First Lien
Purchase Agreement and the other Note Documents (including, without limitation,
that each Senior Incremental Note (i) shall constitute a “Note” and a “Senior
Incremental Note” under the First Lien Purchase Agreement, (ii) will at all
times be secured pursuant to the Collateral Documents and guarantied
 
 

--------------------------------------------------------------------------------


 
 
by Parent and the Guarantors in accordance with the terms of the First Lien
Purchase Agreement, (iii) shall have interest payable at a rate and on terms set
forth in such Senior Incremental Note and the First Lien Purchase Agreement,
(iv) shall have the same maturity date as the other Notes under the First Lien
Purchase Agreement, and (v) shall be subject to optional redemption, mandatory
redemption and an obligation to make a repurchase offer upon the occurrence of a
Change of Control, in each case as further set forth in the First Lien Purchase
Agreement and such Senior Incremental Note).  This Agreement shall supplement
and modify the First Lien Purchase Agreement as provided herein and shall
constitute a “Note Document” under the First Lien Purchase
Agreement.  Accordingly, it shall have been and shall be an Event of Default
under the First Lien Purchase Agreement if any representation or warranty made
by Company, Parent or any Guarantor under or in connection with this Agreement
or the First Lien Purchase Agreement or any other Note Documents shall have been
false, incorrect, breached or misleading in any material respect when made or
furnished.
 
4. Conditions to Purchase.  The Purchasers’ respective obligations to purchase
the Senior Incremental Notes pursuant to this Agreement shall become effective
only upon the satisfaction of all of the following conditions precedent:
 
(a) On or before the Purchase Date, Company, Parent and Guarantors shall deliver
to the Purchasers the following, each, unless otherwise noted, dated the
Purchase Date:
 
i. copies of all amendments to the Organizational Documents of such Person
executed on or after July 17, 2006, in each case, certified by the Secretary of
State of its jurisdiction of organization or, if such document is of a type that
may not be so certified, certified by the secretary or similar officer of such
Person, together with a good standing certificate from the Secretary of State of
its jurisdiction of organization and, to the extent generally available, a
certificate or other evidence of good standing as to payment of any applicable
franchise or similar taxes from the appropriate taxing authority of such
jurisdiction, each dated a recent date prior to the Purchase Date;
 
ii. resolutions of its board of directors, manager or sole member, as the case
may be, approving and authorizing the execution, delivery, and performance of
this Agreement and approving and authorizing the execution, delivery and payment
of the Senior Incremental Notes, certified as of the Purchase Date by its
corporate secretary or an assistant secretary as being in full force and effect
without modification or amendment;
 
iii. signature and incumbency certificates of its officers executing this
Agreement, and the Senior Incremental Notes; and
 
iv. original executed copies of this Agreement and the Senior Incremental Notes.
 
(b) The Purchasers and the Collateral Agent shall have received a favorable
written opinion of Weil, Gotshal & Manges LLP, counsel for Company, Parent and
Guarantors, in the form attached as Exhibit A hereto, dated as of the Purchase
Date, with respect to the
 
 
 

--------------------------------------------------------------------------------


 
enforceability of the Senior Incremental Notes and the other Notes, this
Agreement, the other Note Documents and as to such other matters as the
Purchasers and the Collateral Agent may reasonably request.
 
(c) On or before the Purchase Date, all corporate and other proceedings taken or
to be taken in connection with the transactions contemplated hereby and all
documents incidental thereto not previously found acceptable by any Purchaser or
its counsel shall be satisfactory in form and substance to such Purchaser and
such counsel, and such Purchaser and such counsel shall have received all such
counterpart originals or certified copies of such documents as such Purchaser
may reasonably request.
 
(d) After giving effect to the transactions contemplated by this Agreement, (i)
no Default or Event of Default (each as defined under the Note Documents) shall
have occurred and be continuing under the Note Documents or result from this
Agreement becoming effective in accordance with its terms, (ii) no Default or
Event of Default (each as defined under the Second Lien Documents) shall have
occurred and be continuing under the Second Lien Documents or result from this
Agreement becoming effective in accordance with its terms, and (iii) no Default
or Event of Default (each as defined under the Exchange Note Documents) shall
have occurred and be continuing under the Exchange Note Documents or result from
this Agreement becoming effective in accordance with its terms, and Company
shall have delivered an officer’s certificate to such effect.
 
(e) Company shall use the net proceeds from the sale of the Senior Incremental
Notes solely to fund the operations of Company in the ordinary course of
business and not for any other purpose including the acquisition of any business
or assets (it being understood that Company may make Permitted Investments
pursuant to clause (viii) of the definition of “Permitted Investments”) or for
the repayment of any Indebtedness.  For the avoidance of doubt, Section 4.9 of
the First Lien Purchase Agreement shall not apply to the issuance of the Senior
Incremental Notes pursuant to this Agreement.
 
(f) Without limiting any obligation of Company to reimburse the expenses
pursuant to the terms of the Note Documents, Company hereby agrees that on or
before the Purchase Date, Company shall reimburse each Purchaser for any and all
out-of-pocket expenses (including reasonable attorneys’ fees) incurred by such
Purchaser in connection with this Agreement and the matters related hereto.
 
5. Representations and Warranties.  In order to induce the Purchasers to enter
into this Agreement, each of Company and Parent represents and warrants to each
Purchaser that the following statements are true, correct and complete:
 
(a) Organization, Corporate Power and Authority.  Company is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware.  Parent is a corporation dully incorporated, validly
existing and in good standing under the laws of the State of Delaware.  Each
Guarantor that is a corporation is duly incorporated, validly existing and in
good standing under the laws of its state of incorporation.  Each Guarantor that
is a partnership or limited liability company is duly organized and a validly
existing partnership or limited liability company, as the case may be, under the
laws of its
 
 

--------------------------------------------------------------------------------


 
jurisdiction of formation and is in good standing in such jurisdiction.  Company
has all requisite limited liability company power and authority to own and
operate its properties and to carry on its business as now conducted and as
proposed to be conducted, to enter into this Agreement and to issue and deliver
the Senior Incremental Notes, Parent has all requisite corporate power and
authority to enter into this Agreement and the Parent Guaranty in respect of the
Senior Incremental Notes, and each of Company and Parent has requisite limited
liability company or corporate power and authority to carry out the transactions
contemplated by, and perform its obligations under, this Agreement, the First
Lien Purchase Agreement as supplemented and modified by this Agreement (together
with the First Lien Incremental Disclosure Schedules attached hereto as Exhibit
B, the “Modified Agreement”) and the Senior Incremental Notes.
 
(b) Authorization of Agreements.  The execution and delivery of this Agreement,
and the performance of this Agreement and the Modified Agreement and the
issuance, delivery and payment of the Senior Incremental Notes have been duly
authorized by all necessary corporate action on the part of Company, Parent and
any Guarantors, as the case may be.
 
(c) No Conflict.  The execution and delivery by Company and Parent of this
Agreement, the Senior Incremental Notes, and the performance of this Agreement
and the Modified Agreement and the issuance, delivery and payment of the Senior
Incremental Notes do not and will not (i) violate any provision of any law or
any governmental rule or regulation applicable to Company, Parent or any
Guarantor, or violate any Organizational Documents of Company, Parent or any
Guarantor, (ii) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any FCC License, Spectrum Lease
or other Material Contract of any Note Party, (iii) result in or require the
creation or imposition of any Lien upon any of the properties or assets of any
Note Party (except pursuant to the Note Documents), (iv) require any approval of
stockholders, partners or members or any approval or consent of any Person under
any Contractual Obligation of any Note Party, except for such approvals or
consents obtained on or before the date hereof, or (v) give rise (except
pursuant to the Note Documents) to any preemptive rights, rights of first
refusal or other similar rights on behalf of any Person under any Applicable Law
or any provision of the Organizational Documents of any Note Party or any
Material Contract to which any Note Party is a party or by which any Note Party
is bound.
 
(d) Governmental Consents.  The execution and delivery by Company and Parent of
this Agreement, the Senior Incremental Notes, and the performance by Company and
Parent of this Agreement and the Modified Agreement and the issuance, delivery
and payment of the Senior Incremental Notes do not and will not require any
Governmental Authorization by any Governmental Authority (including the FCC)
except to the extent obtained on or before the date hereof.
 
(e) Binding Obligation.  This Agreement has been duly executed and delivered by
Company, Parent and the Guarantors and this Agreement and the Modified Agreement
are the legally valid and binding obligations of such Person, enforceable
against such Person in accordance with their respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability, whether considered at law or
 
 
 

--------------------------------------------------------------------------------


 
equity.  The Senior Incremental Notes have been duly authorized by Company and
when executed and authenticated, will be entitled to the benefits of this
Agreement and the Modified Agreement and will constitute the legally valid and
binding obligations of Company, enforceable against Company in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability, whether considered at law
or equity.
 
(f) Incorporation of Representations and Warranties From First Lien Purchase
Agreement.  The representations and warranties contained in Article IV of the
Modified Agreement, as further modified by Schedule 5(f) attached hereto, are
and will be true, correct and complete in all material respects on and as of the
Purchase Date to the same extent as though made on and as of that date.
 
(g) Financial Condition.
 
i. The audited consolidated balance sheet of the Company and its Subsidiaries
dated January 2, 2010, and the related audited consolidated statements of income
or operations, shareholders’ equity and cash flows for the Fiscal Year ended on
that date have been delivered to the Purchasers.  The audited consolidated
balance sheet of the Company and its Subsidiaries dated January 2, 2010, and the
related audited consolidated statements of income or operations, shareholders’
equity and cash flows for the Fiscal Year ended on that date, were prepared in
accordance with GAAP consistently applied throughout the respective periods
covered thereby, fairly present, in all material respects, the financial
condition of such Persons as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, except as otherwise
indicated therein.
 
ii. The unaudited consolidated balance sheets of the Company and its
Subsidiaries as at the end of each Fiscal Quarter ended more than 45 days prior
to the Purchase Date, consisting of a consolidated balance sheet and the related
consolidated statements of income and cash flows for the periods indicated were
prepared in accordance with GAAP consistently applied throughout the respective
periods covered thereby, and certified by the chief financial officer of the
Company that they fairly present, in all material respects, the financial
condition of the Company and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year-end adjustments, except
for the absence of footnotes and as otherwise expressly noted therein.
 
(h) No Material Adverse Change; Absence of Undisclosed Liabilities.  Since
January 2, 2010, no event or change has occurred that has had or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.  Except as set forth in the financial statements
referred to in Section 5(g) hereinabove, since January 2, 2010, neither the
Company nor any of its Subsidiaries has incurred any obligations or liabilities
that would be required to be reflected on a balance sheet or the notes prepared
thereto in accordance with
 
 

--------------------------------------------------------------------------------


 
GAAP consistently applied, other than obligations or liabilities incurred in the
ordinary course of business.
 
(i) Independent Auditors.  Ernst & Young LLP, who have certified the
consolidated financial statements of the Company as of January 2, 2010, are
independent public accountants within the meaning of the Securities Act.
 
(j) Absence of Default.  Immediately prior to, or after giving effect to this
Agreement, no Default or Event of Default has occurred and is continuing or
would result from this Agreement becoming effective in accordance with its
terms.
 
(k) Secured Working Capital Line.  No Secured Working Capital Line exists.
 
(l) Performance of Agreements. Company, Parent and each Guarantor has performed
in all material respects all agreements and satisfied all conditions which the
First Lien Purchase Agreement provides shall be performed or satisfied by it on
or before the date hereof.
 
(m) Investment Company Act.  Neither Company nor any of its Subsidiaries is or,
immediately after receipt of payment for the Senior Incremental Notes and the
consummation of the transactions contemplated under this Agreement and the
Senior Incremental Notes, will be an “investment company” registered or required
to be registered under the Investment Company Act of 1940, as amended.
 
6. Acknowledgment and Consent.  Parent and each guarantor (or grantor) listed on
the signatures pages hereof (each, a “Guarantor” and collectively, the
“Guarantors”) hereby (a) acknowledges and agrees that any of the Parent
Guaranty, Guaranty and Collateral Documents (each, a “Credit Support Document”)
to which it is a party or otherwise bound shall continue in full force and
effect and that all of its obligations thereunder shall be valid and enforceable
and shall not be impaired or limited by the execution or effectiveness of this
Agreement and (b) acknowledges that it has read this Agreement and consents to
the terms hereof, and hereby confirms and agrees that, from and after the
Purchase Date, “Secured Obligations” and “Guarantied Obligations,” as
applicable, under each Credit Support Document to which it is a party or
otherwise bound shall include Company’s and Parent’s obligations, as applicable,
under the Senior Incremental Notes and this Agreement.  Each Guarantor
represents and warrants that all representations and warranties contained in the
Modified Agreement and the Credit Support Documents to which it is a party or
otherwise bound, as modified by Schedule 5(f) attached hereto, are true, correct
and complete in all material respects on and as of the Purchase Date to the same
extent as though made on and as of that date, and each of the Schedules referred
to therein and attached to this Agreement, as modified or supplemented to
reflect changes thereto from and after July 17, 2006, is and will be true,
correct and complete in all material respects on and as of the Purchase
Date.  For the avoidance of doubt, for the purposes of this Section 6, (i) the
introductory language to Article IV of the First Lien Purchase Agreement shall
be disregarded, (ii) each reference in Article IV of the First Lien Purchase
Agreement to the “Closing Date” and the “Closing” shall be replaced with the
reference to the “Purchase Date”, and (iii) the references to the “Conversion”
and “Conversion Date” shall remain unchanged except as modified by Schedule 5(f)
attached hereto.
 
 

--------------------------------------------------------------------------------


 
 
7. Miscellaneous.
 
(a) Reference to and Effect on the First Lien Purchase Agreement and the Other
Note Documents.
 
i.        Except as otherwise expressly provided herein, each of Company, Parent
and the Guarantors hereby agree that (i) the First Lien Purchase Agreement and
the other Note Documents are, and shall continue to be, in full force and effect
and are hereby ratified and confirmed in all respects, except that on and after
the Purchase Date (A) all references in the First Lien Purchase Agreement to
“this Agreement,” “hereto,” “hereof,” “hereunder” or words of like import
referring to the First Lien Purchase Agreement shall mean the First Lien
Purchase Agreement as modified by this Agreement and (B) all references in the
other Note Documents to the “First Lien Purchase Agreement,” “thereto,”
“thereof,” “thereunder” or words of like import referring to the First Lien
Purchase Agreement shall mean the First Lien Purchase Agreement as modified by
this Agreement, (ii) to the extent that the First Lien Purchase Agreement or any
other Note Document purports to pledge to Collateral Agent, or to grant to
Collateral Agent a security interest in or lien on, any collateral as security
for the obligations under the First Lien Purchase Agreement, such pledge or
grant of a security interest or lien is hereby ratified and confirmed in all
respects, and (iii) the execution, delivery and effectiveness of this Agreement
shall not operate as an amendment or modification of any right, power or remedy
of Collateral Agent or the Holders under the First Lien Purchase Agreement or
any other Note Document, nor constitute an amendment or modification of any
provision of the First Lien Purchase Agreement or any other Note Document.
 
ii.        The execution, delivery and performance of this Agreement shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of any Purchaser or any other
Holder under, the First Lien Purchase Agreement or any of the other Note
Documents.
 
(b) Fees and Expenses.  Each of Company and Parent acknowledges that all costs,
fees and expenses as described in Section 1.4 of the First Lien Purchase
Agreement incurred by each Purchaser and its counsel with respect to this
Agreement and the documents and transactions contemplated hereby shall be for
the account of Company and Parent.
 
(c) Headings.  Section and subsection headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.
 
(d) Applicable Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE
 
 

--------------------------------------------------------------------------------


 
 
STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
 
(e) Counterparts; Effectiveness.  This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.  This Agreement (other than the provisions of Sections 1, 2
and 3 hereof, the effectiveness of which is governed by Section 4 hereof) shall
become effective upon the execution of a counterpart hereof by Company, Parent,
each Purchaser and each of the Guarantors and receipt by Company and the
Purchasers of written or telephonic notification of such execution and
authorization of delivery thereof.  Delivery of an executed counterpart of this
Agreement by telefacsimile or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Agreement.
 
8. Consent to Jurisdiction and Service of Process.
 
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST COMPANY OR ANY GUARANTOR ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, OR ANY
OBLIGATIONS THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING
AND DELIVERING THIS AGREEMENT, COMPANY AND EACH OF THE GUARANTORS, EACH FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
 
(I)           ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS;
 
(II)           WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
 
(III)           AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO COMPANY OR ANY GUARANTOR, AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 10.1 OF THE FIRST LIEN PURCHASE AGREEMENT;
 
(IV)           AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER COMPANY AND THE GUARANTORS IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT;
 
(V)           AGREES THAT EACH PURCHASER RETAINS THE RIGHT TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST COMPANY OR ANY
GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION; AND
 
 

--------------------------------------------------------------------------------


 
(VI)           AGREES THAT THE PROVISIONS OF THIS SECTION 8 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.
 
9. Waiver of Jury Trial.
 
COMPANY, THE GUARANTORS, PARENT AND THE PURCHASERS HEREBY AGREE TO WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT.  The scope of this waiver is intended to be
all-encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of this transaction, including contract claims,
tort claims, breach of duty claims and all other common law and statutory
claims.  Company, the Guarantors, Parent and the Purchasers each acknowledge
that this waiver is a material inducement for Company, the Guarantors, Parent
and the Purchasers to enter into a business relationship, that each has already
relied on the waiver in entering into this Agreement, and that each will
continue to rely on the waiver in their related future dealings.  Company, the
Guarantors, Parent and the Purchasers further warrant and represent that each
has reviewed this waiver with its legal counsel, and that each knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 9 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THE
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT.  In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.
 
10. Recordation of the Senior Incremental Notes.  Upon execution and delivery
hereof, Company will record each Senior Incremental Note in the Register, and
each such Senior Incremental Note shall be a “Note” and “Senior Incremental
Note” as such terms are used in the First Lien Purchase Agreement and the
Amendment and Waiver, respectively.
 
11. Amendment, Modification and Waiver.  This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.
 
12. Entire Agreement.  This Agreement, the First Lien Purchase Agreement and the
other Note Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.
 
13. Severability.  Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.  If any provision of this
 
 

--------------------------------------------------------------------------------


 
 
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as would be enforceable.
 
14. Direction to Collateral Agent.  The Purchasers, constituting the Required
Holders under the First Lien Purchase Agreement, hereby instruct the Collateral
Agent to acknowledge that (i) it has read this Agreement, (ii) this Agreement
constitutes a “Note Document” under the First Lien Purchase Agreement and (iii)
the Collateral Agent will continue to act on behalf of all Holders (including
the Purchasers under this Agreement) under the Collateral Agency Agreement and
the other Note Documents in accordance with the terms thereof.
 
[Remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.
 

  PURCHASER:            AVENUE INVESTMENTS, L.P.     By:  Avenue Partners, LLC,
its General Partner          
 
By:
/s/ Sonia Gardner       Name:  Sonia Gardner        Title:  President and
Managing Partner              AVENUE INTERNATIONAL MASTER, L.P.                
        By:  /s/ Sonia Gardner       Name: Sonia Gardner        Title: President
and Managing Partner                       AVENUE - CDP GLOBAL OPPORTUNITIES
FUND, L.P.                         By:  /s/ Sonia Gardner        Name:  Sonia
Gardner        Title:  President and Managing Partner                          
AVENUE SPECIAL SITUATIONS FUND V, L.P.                         By:  /s/ Sonia
Gardner        Name:  Sonia Gardner        Title: President and Managing
Partner    

 

S-1
 
 
 

--------------------------------------------------------------------------------

 
 

  PURCHASER:            SOLUS CORE OPPORTUNITIES MASTER FUND LTD          
 
By:
/s/ Chris Pucillo       Name:  Chris Pucillo        Title:  Director   


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
S-2
 
 

--------------------------------------------------------------------------------

 
 

  COMPANY:            NEXTWAVE WIRELESS LLC          
 
By:
/s/ Francis J. Harding       Name:  Francis J. Harding        Title:  Treasurer 
 

 
 

  PARENT and GUARANTOR:            NEXTWAVE WIRELESS INC.          
 
By:
/s/ Francis J. Harding       Name:  Francis J. Harding        Title:  Chief
Financial Officer   


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
S-3
 
 

--------------------------------------------------------------------------------

 
 

  GUARANTORS:           NEXTWAVE BROADBAND INC.          
 
By:
/s/ Francis J. Harding       Name:  Francis J. Harding        Title:  Treasurer 
 

 
 

  NW SPECTRUM CO.          
 
By:
/s/ Francis J. Harding       Name:  Francis J. Harding        Title:  Treasurer 
 

 
 

  AWS WIRELESS INC.          
 
By:
/s/ Francis J. Harding       Name:  Francis J. Harding        Title:  Treasurer 
 

 
 

  WCS WIRELESS LICENSE SUBSIDIARY, LLC          
 
By:
/s/ Francis J. Harding       Name:  Francis J. Harding        Title:  Treasurer 
 



 
 
 
 
 
 
 
 

S-4
 
 

--------------------------------------------------------------------------------

 
 
 

 Acknowledged by (pursuant to Section 14 above):       THE BANK OF NEW YORK
MELLON,
as Collateral Agent
       
By:
/s/ Eddie Wang     Name:  Eddie Wang      Title:  Vice President   


 
 
 
 
 
 
 
 
 
 
 
 

S-5
 
 
 

--------------------------------------------------------------------------------

 

 
Supplemental Schedule 1.2A


Purchasers and Issue Price


Notes issued on May 27, 2010 (evidencing Senior Incremental Notes)
 
Purchasers
Total Issue Price/Principal
Amount of Notes Purchased

Avenue Investments, L.P.
$ 1,873,363  
Avenue International Master, L.P.
$ 3,484,736  
Avenue - CDP Global Opportunities Fund, L.P.
$ 755,478  
Avenue Special Situations Fund V, L.P.
$ 8,286,423  
Solus Core Opportunities Master Fund Ltd
$ 3,600,000  
Total
$ 18,000,000  

 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
First Lien Senior Incremental Notes Agreement
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5(f)
 
 
Modifications to Representations and Warranties
 
Solely for the purposes of Section 5(f) of this Agreement:


1. The introductory language to Article IV of the Modified Agreement shall be
deemed to read as follows “The Company, Parent and the Guarantors hereby,
jointly and severally, represent and warrant on and as of the Purchase Date,
after giving effect to the Note Purchase, that:”.
 
2. Each reference in Article IV of the Modified Agreement to the “Closing Date”
and the “Closing” shall be replaced with a reference to the “Purchase Date”.
 
3. The Company and the Guarantors shall not be deemed to make the
representations and warranties contained in Sections 4.1, 4.4, 4.5, 4.6, 4.7,
4.9, 4.10, 4.11, and 4.25 of the Modified Agreement.
 
4. The second and third sentences set forth in Section 4.3 of the Modified
Agreement shall be amended and restated to read in their entirety as follows:
“All of the issued and outstanding Capital Stock of the Company and the Parent
have been duly authorized and validly issued, fully paid and nonassessable, and
all of such Capital Stock of the Company are owned by the Parent.”
 
5. The second sentence of the first paragraph of Section 4.13(a) of the Modified
Agreement shall be deemed to read as follows: “Except as set forth on Schedule
4.13, neither the Company nor any of its Subsidiaries has any Foreign Spectrum
Holdings as of the Purchase Date.”
 
6. The phrase “other than the filing of any UCC financing statements delivered
to the Collateral Agent for filing (but not yet filed), the periodic filing of
UCC continuation statements in respect of UCC financing statements (including
any fixture filings) filed by or on behalf of the Holders of the Notes” set
forth in Section 4.31 of the Modified Agreement is amended and restated to read
in its entirety as follows: “other than the periodic filing of UCC continuation
statements in respect of UCC financing statements (including any fixture
filings) filed by or on behalf of the Holders of the Notes”.
 
7. Section 4.32 of the Modified Agreement is amended and restated to read in its
entirety as follows: “Except as set forth on Schedule 4.32, the Company or the
Parent or one of its Subsidiaries has the unrestricted right to vote, and
(subject to limitations imposed by applicable law) to receive dividends and
distributions on, all capital securities of its Subsidiaries as are owned by the
Company, Parent or such Subsidiary.”
 
 


 

1
 First Lien Senior Incremental Notes Agreement
 
 
 

--------------------------------------------------------------------------------

 
8. Section 4.33 of the Modified Agreement is amended and restated to read in its
entirety as follows: “Except as set forth in Section 8.2 of the Modified
Agreement with respect to the priority of payment among the Notes, no
Indebtedness of the Company or any of its Subsidiaries is senior to the Notes in
right of payment, whether with respect of payment of redemptions, interest,
damages or upon liquidation or dissolution or otherwise.”
 


 
 
 
 
 
 
 
 
 
 
 
 
 

2
 First Lien Senior Incremental Notes Agreement
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


OPINION OF COUNSEL TO NOTE PARTIES


See attached.

 
 

--------------------------------------------------------------------------------

 

May 27, 2010
The Bank of New York Mellon,
as Collateral Agent,
under the Indebtedness Agreement referred to below and for
itself and for each of the Purchasers referred to therein


 
Ladies and Gentlemen:
 
 
We have acted as counsel to NextWave Wireless Inc., a Delaware corporation (the
“Parent”), NextWave Wireless LLC, a Delaware limited liability company (the
“Company”), NextWave Broadband Inc., a Delaware corporation (“Broadband”), NW
Spectrum Co., a Delaware corporation (“NW Spectrum”), AWS Wireless Inc., a
Delaware corporation (“AWS Wireless”), WCS Wireless License Subsidiary, LLC, a
Delaware limited liability company (“WCS Wireless”, and together with Broadband,
NW Spectrum, and AWS Wireless, each a “Guarantor” and collectively the
“Guarantors”, and the Guarantors together with the Parent and the Company, each
an “Opinion Party” and collectively the “Opinion Parties”) in connection with
the preparation, authorization, execution and delivery of, and the consummation
of the transactions contemplated by the First Lien Senior Incremental Notes
Agreement relating to $18,000,000 initial principal amount of senior secured
First Lien Notes due 2011 of the Company dated as of May 27, 2010 (the
“Indebtedness Agreement”) among the Company, the Parent, each Guarantor, and the
purchasers named therein (the “Purchasers”), with The Bank of New York Mellon
acting as collateral agent for the Purchasers (in such capacity, the “Collateral
Agent”).  Capitalized terms defined or otherwise referenced in the Indebtedness
Agreement and used (but not otherwise defined) herein are used herein as so
defined or referenced.
 
In so acting, we have examined originals or copies (certified or otherwise
identified to our satisfaction) of the following documents:
a. the Indebtedness Agreement;
 
b. the Senior Incremental Notes issued on the date hereof;
 
c. the Modified Agreement.
 
The documents specified in clauses (a) through (c) are collectively referred to
as “New York Documents”.
 
In addition we have examined such corporate and limited liability company
records, agreements, documents and other instruments, and such certificates or
comparable documents of public officials and of officers and representatives of
the Opinion Parties, and have made such inquiries of such officers and
representatives, as we have deemed relevant and necessary as a basis for the
opinions hereinafter set forth.
 
In such examination, we have assumed the genuineness of all signatures, the
legal capacity of all natural persons, the authenticity of all documents
submitted to us as originals, the conformity to original documents of all
documents submitted to us as certified, conformed or photostatic copies and the
authenticity of the originals of such latter documents.  As to all
 
 
 

--------------------------------------------------------------------------------

May 27, 2010
Page 2
 
 
 
questions of fact material to these opinions that have not been independently
established, we have relied upon certificates or comparable documents of
officers and representatives of the Opinion Parties and upon the representations
and warranties of the Opinion Parties contained in the New York Documents.  As
used herein, “to our knowledge” and “of which we are aware” mean the conscious
awareness of facts or other information by any lawyer in our firm on the date
hereof who has, within one year prior to the date hereof, devoted substantial
time to matters involving the Opinion Parties or the transactions contemplated
by the New York Documents.
 
Based on the foregoing, and subject to the qualifications stated herein, we are
of the opinion that:
 
Each of the Opinion Parties is a corporation or limited liability company, as
applicable, validly existing and in good standing under the laws of the State of
Delaware.
 
Each of the Opinion Parties has all requisite corporate or limited liability
company power and authority, as applicable, to own, lease and operate its
properties and to carry on its business as now being conducted.
 
Each of the Opinion Parties has all requisite corporate or limited liability
company power and authority, as applicable, to execute and deliver the New York
Documents to which it is a party and to perform its obligations thereunder.  The
execution, delivery and performance of the New York Documents by each of the
Opinion Parties party thereto has been duly authorized by all necessary
corporate or limited liability company action, as applicable, on the part of
such Opinion Party.
 
Each of the New York Documents has been duly and validly executed and delivered
by each of the Opinion Parties party thereto.  Assuming the due authorization,
execution and delivery of the New York Documents by the other parties thereto,
each of the New York Documents constitutes the legal, valid and binding
obligation of the Opinion Parties party thereto, enforceable against each of
them in accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity) and except that (A) rights to indemnification
and contribution thereunder may be limited by federal or state securities laws
or public policy relating thereto, (B) no opinion is expressed with respect to
set-offs by participants, and (C) no opinion is expressed with respect to any
provision of the New York Documents providing for liquidated damages.
 
The execution and delivery by each of the Opinion Parties of the New York
Documents to which it is a party and the performance by each of the Opinion
Parties of its obligations thereunder will not conflict with, constitute a
default under or violate (i) any of the terms, conditions or provisions of the
Certificate of Incorporation or Certificate of Formation, as applicable, or
by-laws or operating agreement, as applicable (including all amendments thereto
to the date hereof) of such Opinion Party, (ii) any of the terms, conditions or
provisions of any agreement listed on Schedule I hereto, (iii) Delaware
corporate or limited liability company, New York state or federal law or
regulation including Regulation T, U or X of the Board of Governors of the
Federal Reserve System (other than the Communications Act, FCC Rules, and
federal and
 
 
 

--------------------------------------------------------------------------------

May 27, 2010
Page 3
 
 
 
state securities or blue sky laws, as to which we express no opinion in this
paragraph), or (iv) any judgment, writ, injunction, decree, order or ruling of
any court or governmental authority binding on such Opinion Party of which we
are aware.
 
No consent, approval, waiver, license or authorization or other action by or
filing with any Delaware corporate or limited liability company, New York state
or federal governmental authority is required in connection with the execution
and delivery by the Opinion Parties of the New York Documents to which they are
parties, the consummation by the Opinion Parties of the transactions
contemplated thereby or the performance by the Opinion Parties of their
obligations thereunder, except for filings in connection with perfecting
security interests, the Communications Act, FCC Rules and the federal and state
securities or blue sky laws, as to which we express no opinion in this
paragraph, and those already obtained.
 
To our knowledge, there is no litigation, proceeding or governmental
investigation pending or overtly threatened against the Opinion Parties that
relates to any of the transactions contemplated by the Indebtedness Agreement.
 
On the date hereof, immediately after giving affect to the purchase of the
Senior Incremental Notes, none of the Opinion Parties is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
 
Assuming that the representations of the Purchasers contained in the
Indebtedness Agreement and the Modified Agreement are true, correct and complete
and assuming compliance by the Purchasers with their covenants set forth in the
Indebtedness Agreement, it is not necessary in connection with the offer, sale
and delivery of the Senior Incremental Notes to the Purchasers pursuant to the
Indebtedness Agreement to (i) register the Senior Incremental Notes under the
Securities Act of 1933, as amended, or (ii) qualify the Indebtedness Agreement
or the Modified Agreement under the Trust Indenture Act of 1939, as amended.
 
 
The opinions expressed herein are limited to the laws of the State of New York,
the corporate and limited liability company laws of the State of Delaware and
the federal laws of the United States, other than the Communications Act and FCC
Rules, and we express no opinion as to the effect on the matters covered by this
letter of any other jurisdiction.
 
The opinions expressed herein are rendered solely for your benefit and for the
benefit of your permitted assigns in connection with the transactions described
herein.  Those opinions may not be used or relied upon by any other person, nor
may this letter or any copies hereof be furnished to a third party, filed with a
governmental agency, quoted, cited or otherwise referred to without our prior
written consent, other than to bank regulatory authorities or your permitted
assigns.
 


 
Very truly yours,
 


 





 
 

--------------------------------------------------------------------------------

 

Schedule I


List of Agreements


1.  
The Note Documents

 
2.  
Exchange Note Documents

 
3.  
The Second Lien Documents

 
4.  
Credit Line Agreement dated as of August 6, 2008, between NextWave Wireless Inc.
and UBS Credit Corp.

 
5.  
Share Purchase Agreement among Michael Bornhausser, BB Private Equity N.V.,
Varuma AG, Rolf Brugger, Andreas Sarasin, Markus Hof, Renate Thoma and
PacketVideo Corporation

 
6.  
Stock Purchase Agreement dated July 2, 2009 among PacketVideo Corporation,
NextWave Wireless Inc., NextWave Broadband Inc. and NTT Docomo, Inc.

 
7.  
Stockholders’ Agreement, dated as of July 2, 2009 by and among PacketVideo
Corporation, NextWave Wireless Inc., NextWave Broadband Inc. and NTT DOCOMO,
Inc.

 
8.  
Amended and Restated Services Agreement dated October 30, 2006 among NextWave
Broadband Inc and LCC International Inc.

 
9.  
Settlement and General Release Agreement dated September 21, 2009 among Nechemia
J. Peres (GO Networks Stockholder Representative) and NextWave Wireless Inc.

 
10.  
Letter dated December 28, 2009 between NextWave Wireless Inc. and Moelis and
Company LLC.

 
11.  
First Lien Commitment Letter

 







 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


FIRST LIEN INCREMENTAL DISCLOSURE SCHEDULES


See attached.



 
 

--------------------------------------------------------------------------------

 









 




 
DISCLOSURE SCHEDULES
 
TO FIRST LIEN SENIOR INCREMENTAL NOTES AGREEMENT
 
among
 
NEXTWAVE WIRELESS INC.,
 
NEXTWAVE WIRELESS LLC,
 
Each GUARANTOR NAMED THEREIN
 
and
 
THE PURCHASERS NAMED THEREIN
 
Relating to:
 
Senior Secured First Lien Notes due 2011
 
of
 
NextWave Wireless LLC
 


 


 
Dated as of May 27, 2010
 


 




 

 
 

--------------------------------------------------------------------------------

 

INTRODUCTION
 
 
Attached to and forming a part of the First Lien Senior Incremental Notes
Agreement, dated as of May 27, 2010 (the “Agreement”) among NextWave Wireless
Inc., a corporation organized under the laws of the state of Delaware (the
“Parent”), NextWave Wireless LLC, a limited liability company organized under
the laws of the state of Delaware (the “Company”), each Guarantor party thereto
(each, a “Guarantor” and collectively, the “Guarantors”), the Purchasers set
forth in Supplemental Schedule 1.2A herein (each, a “Purchaser” and
collectively, the “Purchasers”), and acknowledged by The Bank of New York
Mellon, as Collateral Agent.
 
The representations and warranties of the Company, the Parent and the Guarantors
in the Agreement are qualified by, and made subject to, the disclosures in these
Schedules to the extent, and solely to the extent, expressly stated in the
applicable provision(s) to which any Schedule relates.  Notwithstanding the
foregoing, inclusion of information in these Schedules shall not be construed as
an admission that such information is material to the business, assets,
liabilities, financial condition, results of operations or prospects of the
Company, the Parent or the Guarantors, or otherwise material, or that such
information is required to be included in these Schedules, and inclusion of
information in connection with disclosure of matters that are not in the
ordinary course of business shall not be construed as an admission that the
included items or actions are not in the ordinary course of business.
 
 



 
1

--------------------------------------------------------------------------------

 

Supplemental Schedule 1.2A


Purchasers and Issue Price


Senior Incremental Notes issued on May 27, 2010


Purchasers
 
Principal Amount of Notes Purchased
   
Total Issue Price
 
Avenue Investments, L.P.
  $ 1,873,363.00     $ 1,873,363.00  
Avenue International Master, L.P.
  $ 3,484,736.00     $ 3,484,736.00  
Avenue - CDP Global Opportunities Fund, L.P.
  $ 755,478.00     $ 755,478.00  
Avenue Special Situations Fund V, L.P.
  $ 8,286,423.00     $ 8,286,423.00  
Solus Core Opportunities Master Fund
  $ 3,600,000.00     $ 3,600,000.00  
Total
  $ 18,000,000.00     $ 18,000,000.00  







 
2

--------------------------------------------------------------------------------

 

Schedule 4.3


Corporate and Capital Structure




Persons holding 5% or more of the Capital Stock of the Parent (on an
as-converted basis)


1.  
Navation Inc.

 
2.  
Avenue Capital Group

 
3.  
Sola Ltd.

 
4.  
Allen Salmasi

 
Corporate Structure – Subsidiaries of the Company


Entity Name
Owner(s)
(100% unless otherwise stated)
NextWave Broadband Inc.
Company
NWGN, Inc. (formerly GO Networks, Inc.)
Company
NextWave Argentina S.A.
Company  (98%)
NW Spectrum Co (2%)
Hughes Systique Corporation
Company (5% common shareholders)
CYGNUS Communications, Inc.
Company
PacketVideo Corporation
NextWave Broadband Inc.
NW Spectrum Co.
NextWave Broadband Inc.
AWS Wireless Inc.
NextWave Broadband Inc.
NextWave Metropolitan, Inc.
NextWave Broadband Inc.
WiMax Telecom AG
NextWave Broadband Inc.
PacketVideo Japan Corp.
PacketVideo Corporation
PacketVideo France SARL
PacketVideo Corporation
PacketVideo India Private Limited
PacketVideo Corporation
PacketVideo Finland Oy
PacketVideo Corporation
PacketVideo N.Carolina Corp
PacketVideo Corporation
PacketVideo Germany GmbH
PacketVideo Corporation
PacketVideo Korea Branch
PacketVideo Corporation
PacketVideo Switzerland (SDC)
PacketVideo Corporation
WCS Wireless License Subsidiary, LLC
NW Spectrum Co.
4253311 Canada, Inc.
4399773 Canada, Inc.

 
 
 
3

--------------------------------------------------------------------------------


 
Entity Name
Owner(s)
(100% unless otherwise stated)

4399773 Canada, Inc.
 NW Spectrum Co.
Inquam Broadband GmbH
WiMax Telecom AG
Callix Consulting AG
WiMax Telecom AG
WiMax Telecom SRO
WiMax Telecom AG
Infotel Argentina S.A.
NextWave Argentina (99.98%)
Company (0.02%)
Callbi S.A.
NextWave Argentina
Cygnus Multimedia Communications, Inc.
Cygnus Communications, Inc.
Cygnus Acquisition, Co.
Cygnus Multimedia Communications, Inc
Babian Software India Pvt India
Hughes Systique Corporation
Inquam Norway AS
NextWave Broadband Inc.
NextWave Spectrum UK Ltd
NextWave Wireless LLC
NextWave Inversiones Ltda
NextWave Spectrum UK Ltd
Southam Chile SA
NextWave Inversiones
NextWave Chile Ltda`
NextWave Spectrum UK Ltd
Sociedad Televisora CBC Ltd
NextWave Chile Ltda



On September 28, 2008, the Company’s wholly-owned subsidiary, GO Networks, Inc.,
a Delaware corporation (the “Applicant”), submitted an application pursuant to
Chapter 12 of the Israeli Companies Ordinance, 1983-5743 (the “Israeli Companies
Ordinance”) with the Tel Aviv District Court (the "Court") requesting the
appointment of a permanent liquidator for the purpose of effecting a
court-supervised liquidation of GO Networks Ltd. (a corporation organized under
the laws of the state of Israel) (“GO Networks Israel”).  In addition,
concurrently with such application, the Applicant also submitted to the Court an
application pursuant to Chapter 12 of the Israeli Companies Ordinance to appoint
a temporary liquidator during the interim period until a permanent liquidator is
appointed.  The application for appointment of a temporary liquidator was
granted October 6, 2008 and on January 14, 2009 the court entered an order for
the permanent liquidation of GO Networks Israel.  As a result of the
liquidation, the Company no longer controls GO Networks Israel and its
subsidiaries and will not receive any proceeds from the assets of such GO
Networks entities.


On October 14, 2008, the Company shut down the operations of its Cygnus
Communications Canada Co. subsidiary (“Cygnus Canada”) and filed a voluntary
petition for bankruptcy in the Court of Queen's Bench of Alberta.  The
bankruptcy trustee that was appointed for Cygnus Canada on October 14, 2008 is
Hardie & Kelly.  The operations of Cygnus Canada consisted of a research and
development facility with 21 employees.  Bankruptcy finalized on January 15,
2010.  As a result of the bankruptcy, the Company no longer controls Cygnus
Canada and its subsidiaries and will not receive any proceeds from the assets of
such Cygnus entities.  The final inspector meeting was held on January 15, 2010.


On October 30, 2009, the Board of Directors of WiMAX Telecom GmbH, the holding
company for the Company’s discontinued WiMAX Telecom business in Austria and
Croatia, filed an
 
 
4

--------------------------------------------------------------------------------


 
 
insolvency proceeding in Austria in accordance with local law to permit the
orderly wind-down of such entity.  The court in Austria has entered an order
appointing an administrator to manage the insolvency of WiMAX Telecom GmbH.  As
a result of the appointment of the administrator, the Company no longer controls
WiMAX Telecom GmbH and its subsidiaries and will not receive any proceeds from
the assets of such WiMAX entities.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
5

--------------------------------------------------------------------------------

 

Preemptive Rights


1.  
Rights of the Second Lien Noteholders pursuant to Second Lien Warrant
Agreements.

 
2.  
Rights of NTT DoCoMo, Inc. pursuant to the Stockholders’ Agreement, dated as of
July 2, 2009 by and among PacketVideo Corporation, NextWave Wireless Inc.,
NextWave Broadband Inc. and NTT DOCOMO, Inc.

 
Options


1.
During the year ended January 2, 2010, the Company had five share-based
compensation plans that provide for awards to acquire shares of common
stock.  At January 2, 2010, the Company may issue up to an aggregate of 31.5
million shares of common stock under its equity compensation plans, of which
21.2 million shares are reserved for issuance upon exercise of granted and
outstanding options and 10.3 million shares are available for future grants.

 
Warrants


1.  
Warrants to purchase an aggregate of 10,476,663 shares of common stock held by
Solus Ltd. and its affiliates.

 
Conversion Rights


1.
Parent has outstanding Third Lien Subordinated Secured Convertible Notes which
are convertible into 44,821,994 shares of common stock as of March 28, 2009, at
a conversion price of $11.05 per share.

 
Stock Appreciation Rights


None.


Employee Stock Plans


1.           Except as disclosed in Note 13 of the Notes to Consolidated
Financial Statements in the Company’s Form 10-K filed on April 2, 2010, which
are incorporated herein by reference, there are none.
 

 
6

--------------------------------------------------------------------------------

 

Schedule 4.8


Material Contracts and Spectrum Leases




Material Contracts


12.  
The Note Documents

 
13.  
Exchange Note Documents

 
14.  
The Second Lien Documents

 
15.  
Credit Line Agreement dated as of August 6, 2008, between NextWave Wireless Inc.
and UBS Credit Corp.

 
16.  
Share Purchase Agreement among Michael Bornhausser, BB Private Equity N.V.,
Varuma AG, Rolf Brugger, Andreas Sarasin, Markus Hof, Renate Thoma and
PacketVideo Corporation

 
17.  
Stock Purchase Agreement dated July 2, 2009 among PacketVideo Corporation,
NextWave Wireless Inc., NextWave Broadband Inc. and NTT Docomo, Inc.

 
18.  
Stockholders’ Agreement, dated as of July 2, 2009 by and among PacketVideo
Corporation, NextWave Wireless Inc., NextWave Broadband Inc. and NTT DOCOMO,
Inc.

 
19.  
Amended and Restated Services Agreement dated October 30, 2006 among NextWave
Broadband Inc and LCC International Inc.

 
20.  
Settlement and General Release Agreement dated September 21, 2009 among Nechemia
J. Peres (GO Networks Stockholder Representative) and NextWave Wireless Inc.

 
21.  
Letter dated December 28, 2009 between NextWave Wireless Inc. and Moelis and
Company LLC.

 
22.  
Senior Secured Notes Commitment Letter, dated March 16, 2010, by and among
Avenue Capital Management II, L.P. (on behalf of its managed investment funds
set forth therein), Solus Core Opportunities Master Fund Ltd, NextWave Wireless
LLC and NextWave Wireless Inc.

 


Spectrum Leases


1. Domestic Spectrum Leases
 


 
7

--------------------------------------------------------------------------------

 

License Call Signs
Market
Licensee
Lease Name
WLX648
 
Mobile, AL
North American Catholic Educational Programming Foundation, Inc.
 
Lessee is Clearwire Spectrum Holdings II LLC
 
Educational Broadband Service Long Term De Facto Transfer Individual Use
Sublease Agreement  (March 2, 2007)
 
WAC273
 
San Francisco, CA
Regents of the University of California
 
Long Term De Facto Transfer EBS Spectrum Lease Agreement  (November 1, 2007)
 
KHU89
KTB97
San Francisco, CA
Regents of the University of California
Long Term De Facto Transfer EBS Spectrum Lease Agreement  (November 1, 2007)
 
WHG396
 
Modjeska Peak, CA
The Orange Catholic Foundation
 
Lease Agreement (December 19, 2005); Assignment and Assumption Agreement (July
7, 2006)
 
KTZ30
Peoria, IL
Bradley University
 
Long Term De Facto  EBS Spectrum Lease Agreement  (May 16, 2007); First
Amendment to Lease Agreement (April, 2008)
 
WND596
Sea Girt, NJ
The Sea Girt School District
 
Second Amended and Restate ITFS Lease Agreement (August 17, 2006)
 
 
KRS81
KRS82
KRS83
KRS84
KRS85
KRS86
KRW67
New York, NY
Staten Island, NY
Yonkers, NY
Haverstraw, NY
Beacon, NY
Rhinecliff, NY
Loomis, NY
Archdiocese of New York
 
Lease Agreement (December 2, 2004); Assignment and Assumption Agreement, July 7,
2006); First Amendment to Lease Agreement (March 1, 2006)
 
WHR828
New York, NY
Educational Broadcasting Corporation
Long Term De Facto Transfer EBS Spectrum Lease Agreement  (June 20, 2006)
 
 

 
 
 
 
8

--------------------------------------------------------------------------------


 
 
License Call Signs
Market
Licensee
Lease Name

WAU29
Philadelphia, PA
Temple University
Long Term De Facto  EBS Spectrum Lease Agreement  (July 31, 2006)
 
WHR506
 
Fort Worth, TX
Tarrant County College District
 
Long Term De Facto  EBS Spectrum Lease Agreement  (December 13, 2006)
 
 
KNLB200
 
 
2310-2315 MHz & 2355-2360 MHz in Fall River, MA
 
NW Spectrum Co.
NW Spectrum Co. – Troy City Internet Exchange, Inc. d/b/a MegaBroadband WCS
Spectrum Lease Agreement (December 1, 2004); Instrument of Assignment and
Assumption (January 10, 2006); First Amendment to Spectrum Lease Agreement (June
6, 2008); Second Amendment to Spectrum Lease Agreement (June 13, 2008)
 
KNLB213
Portions of Jacksonville, FL MEA09 (excluding Duval and St. John’s counties)
NW Spectrum Co.
NW Spectrum Co. - Broadband South LLC Spectrum Manager Lease Agreement (December
4, 2008); Amendment Number 1 to Spectrum Manager Lease Agreement (January 8,
2009); Amendment Number 2 to Spectrum Manager Lease Agreement (March 12, 2010)


 
 


 
9

--------------------------------------------------------------------------------

 

2. Foreign Spectrum leases


Lease Name
NextWave entity party to lease
Lessee
Spectrum Bands
Market
Letter of Intent between Inquam Broadband  GmbH and WVE Net GmbH (July 3, 2007)*
 
Inquam Broadband  GmbH
VSE NET GmbH
10 MHz (of 3.5 GHz frequencies)
Wadrill, Germany
Letter of Intent between Inquam Broadband GmbH and NeckarCom Telekommunikation
GmbH (March 12, 2007)*
Inquam Broadband  GmbH
NeckarCom Telekommunikation GmbH
14 MHz (of 3.5 GHz frequencies)
12 locations in Germany:
- Dellmensingen
- Schnürpflingen
- Staig Wasserturm
- Staig VBHS
- Hüttisheim Wasserturm
- Hüttisheim Ziegelei
- Dorndorf
- Rißtissen
- Gamerschwang
- Lehenweiler
- Heimerdingen
- Scheer



*Letters of Intent in process of being assigned to buyer of Inquam Broadband
GmbH assets, Inquam Holding GmbH
 


 
10

--------------------------------------------------------------------------------

 

Schedule 4.13
 
FCC Licenses


 
NEXTWAVE’S DOMESTIC AWS SPECTRUM LICENSES
 
Call Sign
City
State
License Type
Licensee Name
WQGD533
Citrus
FL
AWS
AWS Wireless Inc.
WQGD532
Hardee
FL
AWS
AWS Wireless Inc.
WQGD534
Putnam
FL
AWS
AWS Wireless Inc.
WQGD594
Savannah
GA-SC
AWS
AWS Wireless Inc.
WQGD601
Asheville
NC
AWS
AWS Wireless Inc.
WQGD515
Burlington
NC
AWS
 Proposed assignee: Carolina AWS, LLC
WQGD559
Cabarrus
NC
AWS
AWS Wireless Inc.
WQGD589
Greenville
NC
AWS
Proposed assignee:  Carolina AWS, LLC
WQGD558
Hoke
NC
AWS
AWS Wireless Inc.
WQGD557
Rockingham
NC
AWS
Proposed assignee:  Carolina AWS, LLC
WQGD592
Wilmington
NC-SC
AWS
Proposed assignee:  Carolina AWS, LLC
WQGD603
Hickory-Morganton
NC-TN
AWS
AWS Wireless Inc.
WQGD624
Santa Fe
NM
AWS
AWS Wireless Inc.
WQGD623
Amarillo
TX-NM
AWS
AWS Wireless Inc.





 
NEXTWAVE’S DOMESTIC WCS SPECTRUM LICENSES1
Call Sign
City
State
License Type
Licensee Name
KNLB219
Phoenix
AZ
WCS
NW Spectrum Co.
KNLB220
Los Angeles-San Diego
CA
WCS
NW Spectrum Co.
KNLB307
Denver
CO
WCS
WCS Wireless License Subsidiary, LLC
KNLB213
Jacksonville
FL
WCS
NW Spectrum Co. (FCC consented to assignment to Broadband South LLC of all
counties except Duval and St. John’s on 6/1/2009)
KNLB308
Hawaii
HI
WCS
WCS Wireless License Subsidiary, LLC
KNLB293
Des Moines-Quad Cities
IA
WCS
NW Spectrum Co.
KNLB305
Chicago
IL
WCS
WCS Wireless License Subsidiary, LLC

 

__________________________________

1   FCC Rules governing WCS and adjacent spectrum in the Satellite Digital Audio
Radio Service are subject to modification pursuant to an ongoing FCC
rulemaking:  Amendment of Part 27 of the Commission’s Rules to Govern the
Operation of Wireless Communications Services in the 2.3 GHz Band (WT Docket No.
07-293); and Establishment of Rules and Policies for the Digital Audio Radio
Satellite Service in the 2310-2360 MHz Frequency Band (IB Docket No. 95-91).

 
11

--------------------------------------------------------------------------------

 

 
NEXTWAVE’S DOMESTIC WCS SPECTRUM LICENSES1
Call Sign
City
State
License Type
Licensee Name

KNLB306
Kansas City
KS-MO
WCS
WCS Wireless License Subsidiary, LLC
KNLB200
Boston
MA
WCS
NW Spectrum Co.
KNLB304
Detroit
MI
WCS
WCS Wireless License Subsidiary, LLC
KNLB218
Minneapolis-St. Paul
MN
WCS
NW Spectrum Co.
KNLB292
Minneapolis-St. Paul
MN
WCS
NW Spectrum Co.
KNLB207
St. Louis
MO
WCS
WCS Wireless License Subsidiary, LLC
KNLB322
St. Louis
MO
WCS
NW Spectrum Co.
KNLB294
Omaha
NE
WCS
NW Spectrum Co.
KNLB208
Buffalo
NY
WCS
WCS Wireless License Subsidiary, LLC
KNLB302
Cleveland
OH
WCS
WCS Wireless License Subsidiary, LLC
KNLB303
Cleveland
OH
WCS
WCS Wireless License Subsidiary, LLC
KNLB295
Portland
OR
WCS
WCS Wireless License Subsidiary, LLC
KNLB323
Houston
TX
WCS
NW Spectrum Co.
KNLB215
San Antonio
TX
WCS
NW Spectrum Co.
KNLB255
San Antonio
TX
WCS
NW Spectrum Co.
KNLB296
Seattle
WA
WCS
WCS Wireless License Subsidiary, LLC
KNLB206
Milwaukee
WI
WCS
NW Spectrum Co.
KNLB217
Milwaukee
WI
WCS
NW Spectrum Co.
KNLB297
Northeast
US
WCS
WCS Wireless License Subsidiary, LLC
KNLB298
Central
US
WCS
WCS Wireless License Subsidiary, LLC
KNLB299
Central
US
WCS
WCS Wireless License Subsidiary, LLC
KNLB300
West
US
WCS
WCS Wireless License Subsidiary, LLC
KNLB301
West
US
WCS
WCS Wireless License Subsidiary, LLC





NEXTWAVE’S DOMESTIC BRS SPECTRUM LICENSES
Call Sign
City
State
License Type
Licensee Name
WHT661
Albuquerque
NM
BRS
 Proposed assignee: ZTark Communications LLC
WHT662
Albuquerque
NM
BRS
Proposed assignee:  ZTark Communications LLC



 
 
12

--------------------------------------------------------------------------------




WHT722
Henderson
NV
BRS
NW Spectrum Co.
WQGH651
Las Vegas
NV
BRS
NW Spectrum Co.
WHT724
Las Vegas
NV
BRS
NW Spectrum Co.

 
Pending FCC Applications


Granted But Not Yet Final FCC Applications With Respect To AWS Licenses:


Call Sign
Licensee
Service
Pending Application
WQGD515
AWS Wireless Inc.
AWS
File No. 0004071830: assignment of license from AWS Wireless Inc (“AWSW”) to
Carolina AWS LLC (consented to 12/23/2009)
WQGD557
AWS Wireless Inc.
AWS
File No. 0004071830: assignment of license from AWS Wireless Inc (“AWSW”) to
Carolina AWS LLC (consented to 12/23/2009)
WQGD589
AWS Wireless Inc.
AWS
File No. 0004021209: assignment of license from AWS Wireless Inc (“AWSW”) to
Carolina AWS LLC (consented to 11/06/2009)
WQGD592
AWS Wireless Inc.
AWS
File No. 0004021209: assignment of license from AWS Wireless Inc (“AWSW”) to
Carolina AWS LLC (consented to 11/06/2009)



Pending FCC Applications With Respect To WCS Licenses


Call Sign
Licensee
Service
Pending Application
KNLB200
NW Spectrum Co.
WCS
File No. 0003001466: license renewal
KNLB206
NW Spectrum Co.
WCS
File No. 0003001467: license renewal
KNLB213
NW Spectrum Co.
WCS
File No. 0003001468: license renewal
KNLB215
NW Spectrum Co.
WCS
File No. 0003001469: license renewal
KNLB217
NW Spectrum Co.
WCS
File No. 0003001470: license renewal
KNLB218
NW Spectrum Co.
WCS
File No. 0003001471: license renewal
KNLB219
NW Spectrum Co.
WCS
File No. 0003001472: license renewal
KNLB220
NW Spectrum Co.
WCS
File No. 0003001473: license renewal
KNLB255
NW Spectrum Co.
WCS
File No. 0003001474: license renewal
KNLB292
NW Spectrum Co.
WCS
File No. 0003001475: license renewal
KNLB293
NW Spectrum Co.
WCS
File No. 0003001476: license renewal
KNLB294
NW Spectrum Co.
WCS
File No. 0003001477: license renewal
KNLB322
NW Spectrum Co.
WCS
File No. 0003001478: license renewal
KNLB323
NW Spectrum Co.
WCS
File No. 0003001479: license renewal
KNLB207
WCS Wireless License Subsidiary, LLC
WCS
File No. 0003001459: license renewal
KNLB208
WCS Wireless License Subsidiary, LLC
WCS
File No. 0003001460: license renewal
KNLB295
WCS Wireless License Subsidiary, LLC
WCS
File No. 0003001461: license renewal
KNLB296
WCS Wireless License Subsidiary, LLC
WCS
File No. 0003001462: license renewal

 
 
 
 
13

--------------------------------------------------------------------------------


 
Call Sign
Licensee
Service
Pending Application

KNLB297
WCS Wireless License Subsidiary, LLC
WCS
File No. 0003001463: license renewal
KNLB298
WCS Wireless License Subsidiary, LLC
WCS
File No. 0003001448: license renewal
KNLB299
WCS Wireless License Subsidiary, LLC
WCS
File No. 0003001449: license renewal
KNLB300
WCS Wireless License Subsidiary, LLC
WCS
File No. 0003001450: license renewal
KNLB301
WCS Wireless License Subsidiary, LLC
WCS
File No. 0003001451: license renewal
KNLB302
WCS Wireless License Subsidiary, LLC
WCS
File No. 0003001452: license renewal
KNLB303
WCS Wireless License Subsidiary, LLC
WCS
File No. 0003001453: license renewal
KNLB304
WCS Wireless License Subsidiary, LLC
WCS
File No. 0003001454: license renewal
KNLB305
WCS Wireless License Subsidiary, LLC
WCS
File No. 0003001455: license renewal
KNLB306
WCS Wireless License Subsidiary, LLC
WCS
File No. 0003001456: license renewal
KNLB307
WCS Wireless License Subsidiary, LLC
WCS
File No. 0003001457: license renewal
KNLB308
WCS Wireless License Subsidiary, LLC
WCS
File No. 0003001458: license renewal



Granted But Not Yet Final FCC Applications With Respect To WCS Licenses:


KNLB213
NW Spectrum Co.
WCS
File No. 0003794840: assignment of license (excluding Duval and St. John’s
counties) from NW Spectrum Co. to Broadband South LLC (consented to 6/1/2009)







Granted But Not Yet Final FCC Applications With Respect To BRS Licenses:


WHT661
NW Spectrum Co.
BRS
File No. 0004115058: assignment of license from NW Spectrum Co. to ZTark
Communications LLC (consented to 3/16/2010)
WHT662
NW Spectrum Co.
BRS
File No. 0004115058: assignment of license from NW Spectrum Co. to ZTark
Communications LLC (consented to 3/16/2010)


 



 
14

--------------------------------------------------------------------------------

 

NextWave Foreign Spectrum Holdings


 
NEXTWAVE CANADIAN WCS LICENSES
 
License
Number
City
Licensee Name
4981418
Placentia
4253311 Canada Inc.
4981419
Gander/Grand Falls/Windsor
4253311 Canada Inc.
4981420
Corner Brook/ Stephenville
4253311 Canada Inc.
4981421
Labrador
4253311 Canada Inc.
4981422
Mont-Joli
4253311 Canada Inc.
4981423
Riviere-du-Loup
4253311 Canada Inc.
4981424
La Malbaie
4253311 Canada Inc.
4981425
Chicoutimi/ Jonquiere
4253311 Canada Inc.
4981426
Montmagny
4253311 Canada Inc.
4981427
Quebec
4253311 Canada Inc.
4981428
Sainte-Marie
4253311 Canada Inc.
4981429
Saint-Georges
4253311 Canada Inc.
4981430
Lac Megantic
4253311 Canada Inc.
4981431
Thetford Mines
4253311 Canada Inc.
4981432
Plessisville
4253311 Canada Inc.
4981433
La Tuque
4253311 Canada Inc.
4981434
Louiseville
4253311 Canada Inc.
4981435
Victoriaville
4253311 Canada Inc.
4981436
Coaticook
4253311 Canada Inc.
4981437
Windsor
4253311 Canada Inc.
4981438
Farnham
4253311 Canada Inc.
4981439
Joliette
4253311 Canada Inc.
4981440
Sainte-Agathe-des-Monts
4253311 Canada Inc.
4981441
Hawkesbury
4253311 Canada Inc.
4981442
Pembroke
4253311 Canada Inc.
4981443
Arnprior/ Renfrew
4253311 Canada Inc.
4981444
Rouyn-Noranda
4253311 Canada Inc.
4981445
Notre-Dame-du-Nord
4253311 Canada Inc.
4981446
La Sarre
4253311 Canada Inc.
4981447
Roberval/Saint-Felicien
4253311 Canada Inc.
4981448
Cornwall
4253311 Canada Inc.
4981449
Napanee
4253311 Canada Inc.
4981450
Alliston
4253311 Canada Inc.
4981451
Fort Erie
4253311 Canada Inc.
4981452
Windsor/ Leamington
4253311 Canada Inc.
4981453
Sudbury
4253311 Canada Inc.
4981454
Kirkland Lake
4253311 Canada Inc.
4981455
Timmins
4253311 Canada Inc.
4981456
Kapuskasing
4253311 Canada Inc.
4981457
Kenora/Sioux Lookout
4253311 Canada Inc.
4981458
Iron Bridge
4253311 Canada Inc.
4981459
Saulte Ste. Marie
4253311 Canada Inc.

 
 
 
15

--------------------------------------------------------------------------------


 
 
 
NEXTWAVE CANADIAN WCS LICENSES
 
4981460
Thunder Bay
4253311 Canada Inc.
4981461
Steinbach
4253311 Canada Inc.
4981462
Winnipeg
4253311 Canada Inc.
4981463
Morden/Winkler
4253311 Canada Inc.
4981464
Brandon
4253311 Canada Inc.
4981465
Portage La Prairie
4253311 Canada Inc.
4981466
Dauphin
4253311 Canada Inc.
4981467
Creighton/Flin Flon
4253311 Canada Inc.
4981468
Thompson
4253311 Canada Inc.
4981469
Moose Jaw
4253311 Canada Inc.
4981470
Swift Current
4253311 Canada Inc.
4981471
Battleford
4253311 Canada Inc.
4981472
Northern Saskatchewan
4253311 Canada Inc.
4981473
Wetaskiwin/ Ponoka
4253311 Canada Inc.
4981474
Barrhead
4253311 Canada Inc.
4981475
West Kootenay
4253311 Canada Inc.
4981476
Powell River
4253311 Canada Inc.
4981477
Merritt
4253311 Canada Inc.
4981478
Kamloops
4253311 Canada Inc.
4981479
Ashcroft
4253311 Canada Inc.
4981480
Williams Lake
4253311 Canada Inc.
4989477
St. John's
4253311 Canada Inc.
4989478
Charlottetown
4253311 Canada Inc.
4989479
Summerside
4253311 Canada Inc.
4989480
Truro
4253311 Canada Inc.
4989481
Amherst
4253311 Canada Inc.
4989482
Antigonish/New Glasgow
4253311 Canada Inc.
4989483
Sydney
4253311 Canada Inc.
4989484
Fredericton
4253311 Canada Inc.
4989485
Miramichi/ Bathurst
4253311 Canada Inc.
4989486
Grand Falls
4253311 Canada Inc.
4989487
Campbellton
4253311 Canada Inc.
4989488
Matane
4253311 Canada Inc.
4989489
Trois-Rivieres
4253311 Canada Inc.
4989490
Sherbrooke
4253311 Canada Inc.
4989491
Montreal
4253311 Canada Inc.
4989492
Ottawa
4253311 Canada Inc.
4989493
Gananoque
4253311 Canada Inc.
4989494
Kingston
4253311 Canada Inc.
4989495
Guelph/ Kitchener
4253311 Canada Inc.
4989496
Niagara/St. Catharines
4253311 Canada Inc.
4989497
London/ Woodstock/St. Thomas
4253311 Canada Inc.
4989498
Midland
4253311 Canada Inc.
4989499
Regina
4253311 Canada Inc.
4989500
Prince Albert
4253311 Canada Inc.
4989501
Edmonton
4253311 Canada Inc.

 
 

 
16

--------------------------------------------------------------------------------




NEXTWAVE NORWEGIAN 2.0 GHz LICENSES
 
License Number
 
City
Licensee Name
1001950
Nationwide
Inquam Norway AS



 


 
17

--------------------------------------------------------------------------------

 




NEXTWAVE SWITZERLAND BWA LICENSES
 
License Number
 
City
Licensee Name
2551407
Nationwide
Callix Consulting AG

 
 



 
18

--------------------------------------------------------------------------------

 




NEXTWAVE SLOVAKIAN 3.5 GHz LICENSES
 
License Number
 
City
Licensee Name
9510721014 and 9510721011
Nationwide
WiMAX Telecom Slovakia s.r.o.





 
19

--------------------------------------------------------------------------------

 




NEXTWAVE ARGENTINE 2.5 GHz LICENSES
 
License Number
 
City
Licensee Name
Resolution S.C. 263/03 (Telecommunications license)
Resolution S.C. 3357/99 (Value-added service license)
Resolution S.C. 95/02 (Spectrum usage authorization)
National
National
Buenos Aires Metropolitan Area
Infotel Argentina S.A.
Resolution S.C. 191/03 (Telecommunications license)
Resolution S.C. 2267/97 (Value-added service license)
Resolution S.C. 362/01 (Spectrum usage authorization)
National
National
Buenos Aires Metropolitan Area
Callbi S.A.



 


 
20

--------------------------------------------------------------------------------

 



NEXTWAVE CHILEAN 2.5 GHz LICENSES
 
License Number
 
City
Licensee Name
Resolution: No. 55 of January 15, 2007 (Digital television license)
Decree: No. 1,023 of November 7, 2007 (Intermediate services license)
Santiago
 
Southam Chile S.A.
Resolution: No. 54 of January 15, 2007 (Digital television license)
Decree: No. 252 of April 14, 2008 (Intermediate services license)
Copiapó
Viña del Mar and Valparaíso
Temuco
Concepción
Punta Arenas
Antofagasta
Sociedad Televisora CBC Ltda.






 
21

--------------------------------------------------------------------------------

 

FCC Litigation/Adverse Facts
1.  
Ownership of wireless broadband spectrum in Argentina remains subject to
obtaining governmental approval.  Applications for transfer of control for both
Infotel Argentina S.A. and Callbi S.A. have been on file since early 2008 and
are in final stages of review by the Argentine regulatory authority, the CNC.

 
2.  
The Company holds 30 licenses issued by the FCC for WCS spectrum. The Company
filed WCS renewal applications on April 23, 2007. Under FCC rules, licenses
continue in effect during the pendency of timely filed renewal applications. At
least three parties about which the Company is aware made filings purporting to
be competing “applications” in response to renewal applications filed by the
Company, AT&T and perhaps others. The basis on which the third-party filings
were made was the alleged failure of WCS licensees to deploy service on WCS
spectrum and satisfy substantial service requirements by July 21, 2007. However,
on December 1, 2006, the FCC issued a waiver order extending the substantial
service deadline for WCS licensees to July 21, 2010. The FCC’s rules contain no
procedures for processing competing “applications” filed for WCS spectrum and
the FCC has not accepted them for filing.  On May 21, 2010, the FCC adopted
amendments to the rules governing the WCS licenses and announced that it is also
adopting a Notice of Proposed Rulemaking that commences a proceeding to examine
the Commission’s rules and policies governing the renewal of wireless radio
services authorizations and in a companion order to that notice will grant all
pending WCS renewal applications conditioned on the outcome of that proceeding. 
The Company cannot predict how or when the FCC will complete the rulemaking
proceeding and how it will impact the decision to grant the pending WCS license
renewal applications.

 
3.  
Please refer to “Risks Relating to Governmental Regulation” in Item 1.A. of the
Company’s Form 10-K filed on April 2, 2010  and the Company’s Form 10-Q filed on
May 18, 2010, which are incorporated herein by reference.

 

 
22

--------------------------------------------------------------------------------

 

Schedule 4.14


Intellectual Property






1.           Trademarks:


 
A.
NextWave Broadband Inc. Trademarks Applications and Registrations – See Annex A
appended to this schedule.



 
B.
PacketVideo Corporation U.S. Trademarks Applications and Registrations – See
Annex B appended to this schedule.



 
C.
PacketVideo Corporation Foreign Trademark Applications and Registrations – See
Annex C appended to this schedule.



2.           Patents:


 
A.
PacketVideo Corporation Patents Applications and Issued Patents – See Annex D
appended to this schedule.



3.           Trade Names:
 
None.
 
4.           Copyrights:
 
None.


5.
IP Sold:



 
A.
Asset Purchase Agreement and Related Transactions dated December 24, 2008 among
IPWireless, Inc, NextWave Wireless LLC and Northrop Grumman Information
Technology, Inc. (containing a license transfer agreement)



 
B.
NextWave Broadband Inc. sold its entire Patent Portfolio to WiLAN Inc. pursuant
to the Patent Sale and Transfer Agreement dated July 16, 2009



 
C.
License Agreement dated July 16, 2009 between NextWave Broadband Inc. (Licensee)
and WiLAN Inc. (Licensor)




 
23

--------------------------------------------------------------------------------

 

Annex A:  NextWave Broadband Inc. Trademark Applications and Registrations




Mark
 
Country
Application No.
Application Date
Registration No.
Registration Date
Class
Status
NEXTWAVE
US
75/078,584
Mar-26-1996
2,413,339
Dec-19-2000
09, 35, 42
Registered
NEXTWAVE BROADBAND
US
78/843,093
Mar-22-2006
   
09, 36, 38, 42
Published February 2, 2010
NEXTWAVE WIRELESS
US
78/843,098
Mar-22-2006
   
09, 36, 38, 42
Published February 2, 2010
NEXTWAVE WIRELESS
Canada
1,317,483
Sep-21-2006
   
N/A
Abandoned failure to respond to Office Action
NW and Design
Canada
1351865
Jun-15-2007
   
N/A
Abandoned failure to respond to Office Action
MAXPORT
US
77/505,912
Jun-23-2008
   
09
Abandoned September 7, 2009, did not file SOU
MXTV
US
77/505,916
Jun-23-2008
   
09
Abandoned September 14, 2009, did not file SOU
MXTV
US
77/505,917
Jun-23-2008
   
38
Abandoned September 14,2009, did not file SOU

 
 
On February 13, 2009 outside counsel was instructed to stop incurring costs in
the following trademarks.  Several are currently pending, but at risk of being
abandoned, as we are not responding to Office Actions for pending applications
or paying maintenance fees to maintain registration.
 
 
Mark
 
Country
Application No.
Application Date
Registration No.
Registration Date
Class
Status
NW and Design
US
77/065,799
Dec-15-2006
   
09, 36, 38, 42
Allowed 10/28/08, SOU due 4/28/09 (abandoned due to nonfiling of SOU)
NEXTWAVE BROADBAND
Chile
803.168
Jan-15-2008
821.326
Jul-07-2008
09
Registered

 
 
 
 
24

--------------------------------------------------------------------------------


 
 
Mark
 
Country
Application No.
Application Date
Registration No.
Registration Date
Class
Status

NEXTWAVE WIRELESS
Chile
803.167
Jan-15-2008
821.325
Jul-07-2008
09
Registered
NEXTWAVE BROADBAND
Korea
45-2006-0003470
Sep-21-2006
45-0025223
Nov-04-2008
07, 13
Registered
NEXTWAVE WIRELESS
Mexico
808163
Sep-21-2006
977492
Mar-20-2007
09
Registered
NEXTWAVE BROADBAND
Argentina
2.799.704
Oct-23-2007
   
09
Pending*
NEXTWAVE WIRELESS
Argentina
2.799.705
Oct-23-2007
   
09
Pending*
NEXTWAVE BROADBAND
Australia
1136996
Sep-21-2006
   
09, 38, 42
Pending*
NEXTWAVE WIRELESS
Australia
1136997
Sep-21-2006
   
09, 38, 42
Pending*
NEXTWAVE BROADBAND
Brazil
828742650
Sep-22-2006
   
09
Pending*
NEXTWAVE BROADBAND
Brazil
828742677
Sep-22-2006
   
38
Pending*
NEXTWAVE WIRELESS
Brazil
828742634
Sep-22-2006
   
09
Pending*
NEXTWAVE WIRELESS
Brazil
828742642
Sep-22-2006
   
38
Pending*
NW and Design
Brazil
829193952
Jun-15-2007
   
09
Pending*
NEXTWAVE BROADBAND
China
5624376
Sep-22-2006
   
09
Pending*
NEXTWAVE BROADBAND
China
5624375
Sep-22-2006
   
35
Pending*
NEXTWAVE BROADBAND
China
5624374
Sep-22-2006
   
38
Pending*
NEXTWAVE BROADBAND
China
5624373
Sep-22-2006
   
42
Pending*
NEXTWAVE WIRELESS
China
5624349
Sep-22-2006
   
09
Pending*
NEXTWAVE WIRELESS
China
5624348
Sep-22-2006
   
35
Pending*
NEXTWAVE WIRELESS
China
5624347
Sep-22-2006
   
38
Pending*
NEXTWAVE WIRELESS
China
5624346
Sep-02-2006
   
42
Pending*
NW and Design
China
6111411
Jun-15-2007
   
09
Pending*

 
 
 
 
25

--------------------------------------------------------------------------------


 
Mark
 
Country
Application No.
Application Date
Registration No.
Registration Date
Class
Status

NEXTWAVE BROADBAND
Colombia
07-118288
Nov-08-2007
   
09
Pending*
NEXTWAVE WIRELESS
Colombia
07-118284
Nov-08-2007
   
09
Pending*
NEXTWAVE BROADBAND
CTM
5331103
Sep-21-2006
5331103
Dec-07-2007
09, 36, 38, 42
Pending*
NEXTWAVE WIRELESS
CTM
5331111
Sep-21-2006
   
09, 36, 38, 42
Pending*
NW and Design
CTM
6005052
Jun-15-2007
   
09, 36, 38, 42
Pending*
NEXTWAVE WIRELESS
India
1490197
Sep-22-2006
   
09
Pending*
NEXTWAVE WIRELESS
India
1490198
Sep-22-2006
   
36
Pending*
NEXTWAVE WIRELESS
India
1490199
Sep-22-2006
   
38
Pending*
NEXTWAVE WIRELESS
India
1490200
Sep-22-2006
   
42
Pending*
NW and Design
India
1569035
Jun-15-2007
   
09
Pending*
NEXTWAVE WIRELESS
Japan
2006-088578
Sep-22-2006
   
09, 38, 42
Pending*
NW and Design
Japan
2007-061325
Jun-15-2007
   
09
Pending*
NEXTWAVE WIRELESS
Korea
45-2006-0003471
Sep-21-2006
   
07, 09, 13
Pending*
NW and Design
Korea
40-2007-0032373
Jun-15-2007
   
09
Pending*
NEXTWAVE BROADBAND
Mexico
808167
Sep-21-2006
978051
Mar-20-2007
09
Pending*
NEXTWAVE BROADBAND
Mexico
808168
Sep-21-2006
987,113
May-31-2007
35
Pending*
NEXTWAVE BROADBAND
Mexico
808169
Sep-21-2006
977,493
Mar-20-2007
38
Pending*
NEXTWAVE BROADBAND
Mexico
808170
Sep-21-2006
979,520
Apr-11-2007
42
Pending*
NEXTWAVE WIRELESS
Mexico
808166
Sep-21-2006
979573
Mar-20-2007
42
Pending*
NEXTWAVE WIRELESS
New Zealand
755575
Sep-21-2006
   
09, 36, 38, 42
Pending*
NEXTWAVE BROADBAND
Peru
333337
Oct-25-2007
139489
Jun-12-2008
09
Pending*

 
 
 
 
26

--------------------------------------------------------------------------------


 
Mark
 
Country
Application No.
Application Date
Registration No.
Registration Date
Class
Status

NEXTWAVE BROADBAND
Russia
Not yet assigned
May-12-2008
   
09
Pending*
NEXTWAVE WIRELESS
Russia
Not yet assigned
May-12-2008
   
09
Pending*
NEXTWAVE WIRELESS
Russia
2006727132
Sep-21-2006
   
36, 38, 42
Pending*
NW and Design
Russia
Not yet assigned
Jun-15-2007
   
09
Pending*
NEXTWAVE BROADBAND
Taiwan
95048280
Sep-21-2006
1293898
Dec-16-2007
09, 36, 38, 42
Pending*
NEXTWAVE WIRELESS
Taiwan
95048279
Sep-21-2006
1293897
Dec-16-2007
09, 36, 38, 42
Pending*
IBRIDGE
US
78/388,758
Mar-22-2004
   
38
Pending*
NEXTWAVE WIRELESS
Venezuela
25839/07
Oct-26-2007
   
09
Pending*
NW and Design
New Zealand
770467
Jun-15-2007
770467
Dec-20-2007
09
Cancelled
NW and Design
Australia
1182405
Jun-15-2007
1182405
Jun-15-2007
09
Cancelled



* Currently pending, but at risk of being abandoned.  Outside attorneys were
instructed on 02/13/09 to abandon and not respond to office action.

 
27

--------------------------------------------------------------------------------

 

Annex B:  Packet Video US Trademark Applications and Registrations


Serial No.
Registration
No.
Date Filed
Registration
Date
Case No
Status
Mark
76/110,915
2676209
08/17/00
01/21/03
PVC-T-03-001
Renewed
PACKETVIDEO AND DESIGN
76/110,916
2676210
08/17/00
01/21/03
PVC-T-03-002
Renewed
PACKETVIDEO AND DESIGN
76/110,917
2676211
08/17/00
01/21/03
PVC-T-03-003
Renewed
PACKETVIDEO AND DESIGN
76/110,919
2676212
08/17/00
01/21/03
PVC-T-03-004
Renewed
OVERLAPPING RECTANGLES AND CIRCLE DESIGN
76/110,920
2676213
08/17/00
01/21/03
PVC-T-03-005
Renewed
OVERLAPPING RECTANGLES AND CIRCLE DESIGN
76/110,921
2679613
08/17/00
01/28/03
PVC-T-03-006
Renewed
OVERLAPPING RECTANGLES AND CIRCLE DESIGN
76/110,914
2735177
08/17/00
07/08/03
PVC-T-03-007
Renewed
PACKETVIDEO AND DESIGN
76/110,918
2798240
08/17/00
12/23/03
PVC-T-03-008
Renewed
OVERLAPPING RECTANGLES AND CIRCLE DESIGN
76/110,922
2805921
08/17/00
01/13/04
PVC-T-03-009
Renewed
PACKETVIDEO
76/110,910
2830336
08/17/00
04/06/04
PVC-T-03-010
Renewed
PV AND DESIGN
77/136,596
 
03/21/07
 
PVC-T-07-001
Abandoned
NINO
77/143,082
 
03/28/07
 
PVC-T-07-002
Abandoned
LIBRE
77/150,384
 
04/06/07
 
PVC-T-07-003
Abandoned
ELECTRICITY
77/157,917
 
04/16/07
 
PVC-T-07-004
Abandoned
TRACKSTAR
       
PVC-T-07-005
Not Filed
SHOWME
77/157,907
 
04/16/07
 
PVC-T-07-006
Abandoned
SMILE
77/157,895
 
04/16/07
 
PVC-T-07-007
Abandoned
RPM
77/157,823
 
04/16/07
 
PVC-T-07-008
Abandoned
HOPSCOTCH
77/163,303
 
04/23/07
 
PVC-T-07-009
Abandoned
EMILY
77/192,349
 
05/29/07
 
PVC-T-07-010
Abandoned
MUSIC ON THE RUN
77/236,296
 
07/23/07
 
PVC-T-07-011
Abandoned
MIX TAPE
77/260,961
3577228
08/21/07
02/24/09
PVC-T-07-012
Registered
MEDIA FUSION
       
PVC-T-07-013
Not Filed
TURNTABLE
       
PVC-T-07-014
Not Filed
ALL-AROUND
77/286,796
3581313
09/24/07
02/24/09
PVC-T-07-015
Registered
TWONKY
77/286,806
 
09/24/07
 
PVC-T-07-016
SOU req’d
SMART MUSIC
77/286,864
 
09/24/07
 
PVC-T-07-017
Abandoned
SMART ROCK
77/294,716
 
10/03/07
 
PVC-T-07-018
Abandoned
PVCONNECT
77/294,069
 
10/02/07
 
PVC-T-07-019
Abandoned
PVCONNECT DESIGN
77/294,716
 
12/14/07
 
PVC-T-07-020
Abandoned
SCIFI
       
PVC-T-07-021
Not Filed
FRIDGER
       
PVC-T-08-001
Not Filed
ASTRO
77/402,433
 
02/21/08
 
PVC-T-08-002
Abandoned
MEDIATOUCH
       
PVC-T-08-003
Not Filed
ATTO
77/430,988
 
03/25/08
 
PVC-T-08-004
SOU req’d
TELLY
77/489,781
 
06/03/08
 
PVC-T-08-005
SOU req’d
TELLY DESIGN
       
PVC-T-08-006
Not Filed
ALBUM ART VIEW
       
PVC-T-08-007
Not Filed
THUMBNAIL VIEW
       
PVC-T-08-008
Not Filed
ULTRAFAST CHANNEL SWITCHING
77/702,387
 
03/30/09
 
PVC-T-09-001
Suspended
ARTE
77/704/099
 
04/01/09
 
PVC-T-09-002
Published
SDC
77/802,789
 
08/12/09
 
PVC-T-09-003
Published
LIBERATING MEDIA
       
PVC-T-09-004
Not Filed
TWONKYREMOTE
       
PVC-T-09-005
Not Filed
TWONKYMEDIABEAM
77/825,866
 
09/14/09
 
PVC-T-09-006
Published
TWONKYBEAM
77/899,041
 
12/22/09
 
PVC-T-09-007
Pending
MUSIC MESSAGE
       
PVC-T-10-001
Not Filed
BEAM


 
28

--------------------------------------------------------------------------------

 

Annex C:  PacketVideo Corporation Foreign Trademark Applications and
Registrations


GT REF
Country
Trademark
Int’l
Classes
Status
Appl No.
Appl Date
Reg No.
Reg Date
Next Renewal Due
Agent
Owner
001313/CTM
European Union
PVAUTHOR
9
Inactive
1 728 518
28-Jun-00
N/A
28-Jun-10
28-Jun-10
Lovells Boesebeck Droste
PacketVideo
Corporation
001304/MX
Mexico
PACKETVIDEO
9
Inactive
435259
7-Jul-00
666987
7-Jul-00
7-Jul-10
Olivares & Cia, S.C.
PacketVideo
Corporation
3405/001306/MX
Mexico
PVAUTHOR
9
Inactive
435256
7-Jul-00
677060
7-Jul-00
7-Jul-10
Olivares & Cia, S.C.
PacketVideo
Corporation
3405/001307/MX
Mexico
PVPLAYER
9
Inactive
435257
7-Jul-00
676140
7-Jul-00
7-Jul-10
Olivares & Cia, S.C.
PacketVideo
Corporation
3405/002205/MX
Mexico
PACKETVIDEO
38
Inactive
435258
7-Jul-00
666988
28-Jul-00
7-Jul-10
Olivares & Cia, S.C.
PacketVideo
Corporation
053630-011200/CTM
European Union
PACKETVIDEO
42, 9, 35, 38
Inactive
1755628
13-Jul-00
1,755,628
24-Sep-01
31-Jul-10
Lovells Boesebeck Droste
PacketVideo
Corporation
053630-013400/CTM
European Union
PV & Design
38, 9, 42
Inactive
2091478
16-Feb-01
2091478
23-Oct-03
28-Feb-11
F.J. Cleveland
PacketVideo
Corporation
053630-013600/CTM
European Union
PACKETVIDEO & Design
42, 38, 9
Inactive
2092062
16-Feb-01
2092062
2-Jul-03
28-Feb-11
F.J. Cleveland
PacketVideo
Corporation
001335/JP
Japan
PVPLAYER
9
Inactive
67020/2000
16-Jun-00
067020/2000
9-Mar-01
9-Mar-11
Kohno & Co.
PacketVideo
Corporation
001334/JP
Japan
PVAUTHOR
9
Inactive
67016/2000
16-Jun-00
4482029
15-Jun-01
15-Jun-11
Kohno & Co.
PacketVideo
Corporation
001341/KR
Korea (South)
PVAUTHOR
9
Inactive
2000-24237
22-May-00
501014
11-Sep-01
11-Sep-11
Central International Law Firm
PacketVideo
Corporation
001342/KR
Korea (South)
PVPLAYER
9
Inactive
2000-24238
22-May-00
501015
11-Sep-01
11-Sep-11
Central International Law Firm
PacketVideo
Corporation
001339/KR
Korea (South)
PACKETVIDEO
38, 35, 9, 42
Inactive
2000-2473
22-May-00
4655
6-Feb-02
6-Feb-12
Central International Law Firm
PacketVideo
Corporation
010125/KR
Korea (South)
PACKETVIDEO & Design
38, 9
Inactive
2001-587
16-Feb-01
4886
11-Mar-02
11-Mar-12
Central International Law Firm
PacketVideo
Corporation
053630-012100/JP
Japan
PACKETVIDEO
9
Inactive
76881/2000
11-Jul-00
4638588
24-Jan-03
24-Jan-13
Kohno & Co.
PacketVideo
Corporation
053630-013100
Japan
PACKETVIDEO & Design
38, 9
Inactive
12961/2001
16-Feb-01
4650449
7-Mar-03
7-Mar-13
Kohno & Co.
PacketVideo
Corporation
053630-013300/JP
Japan
PV & Design
9, 38
Inactive
12972/2001
16-Feb-01
4650450
7-Mar-03
7-Mar-13
Kohno & Co.
PacketVideo
Corporation


 
29

--------------------------------------------------------------------------------

 

Annex D:  PacketVideo Corporation Patents Applications and Issued Patents
 
PacketVideo Corp. Status Report Regarding Issued Patents, Pending U.S.
Applications (Provisional and Non-Provisional) and Pending PCT Applications -
UPDATED 3123/10
 
Non-Prov.
Ser. No.
Patent No.
Filing Dale
Issue
Date
Atty. Docket No.
Status
Prov. Ser. No.
Filing Date
Atty. Docket No.
Status
Inventor(s)
Conversion
Deadline
Title
Atty Docket No.
(FOREIGN)
National’z
Int’l App. No.
 
6,167,092
08/12/99
12/26/00
       
MLI-P-99-004
Issued
Lengwehasatit
 
METHOD AND DEVICE FOR VARIABLE COMPLEXITY DECODING…
       
6,498,865
02/11/99
12/24/02
       
MLI-P-99-001
Issued
Brailean et al
 
METHOD AND DEVICE FOR CONTROL AND COMPATIBLE DELIVERY OF DIGITALLY COMPRESSED
VISIUAL DATA IN A…
       
6,529,552
02/15/00
03/04/03
       
MLI-P-99-003
Issued
Tsai et al
 
METHOD AND DEVICE FOR TRNSMISSION OF A VARIABLE BIT-RATE
                 
60/218,096
07/13/00
PVC-P-00-003
Conv’d
Jianglao Wen
 
ERROR RESILIENT ACCESS
CONTROL…
     
10/155,394
 
05/24/02
 
PVC-P-01-001
Transf’d
       
David Kosiba
 
METHOD FOR GUARANTEED DELIVERY OF MULTIMEDIA CONTENT…
                     
PVC-P-01-002
Aban’d
n/a
 
DEVICE FOR MOTION
COMPENSATED VIDEO
ENCODING…
                 
60/394,694
07/09/02
PVC-P-01-003
Aban’d
n/a
 
METHOD AND APPARATUS FOR CONSTANT QUALITY BASED VIDEO RATE CONTROL
     
11/483,036
 
07/07/06
 
PVC-P-06-006
Pending
60/698,107
07/11/05
PVC-P-05-002
Conv’d
Neff et al.
 
SYSTEM AND METHOD FOR TRANSMITTING DATA
PVC-P-06-006: PCT
China, EPO, Japan
PCT/US2006/026573
11/496,220
 
08/02/06
 
PVC-P-06-007
Allowed
60/719,381
09/22/05
PVC-P-05-003
Conv’d
Chan et al.
 
A SYSTEM AND A METHOD
FOR TRANSFERRING
MULTIPLE DATA CHANNELS
PVC-P-06-007: PCT
Australia, Canada, China, EPO, Japan
PCT/US2006/034536

 
 
 
 
30

--------------------------------------------------------------------------------


 
 
11/581,526
 
10/16/06
 
PVC-P-06-010
Pending
60/727,911
10/18/05
PVC-P-05-005
Conv’d
Espelien
 
SYSTEM AND METHOD FOR CONTROLLING AND/OR FOR MANAGING METADATA OF MULTIMEDIA
PVC-P-06-010: PCT
NONE
PCT/US2006/040320
11/581,306
 
10/16/06
 
PVC-P-06-009
Pending
60/736,410
11/14/05
PVC-P-05-006
Conv’d
Espelien
 
ACCESSING ELECTRONIC PROGRAM GUIDE INFORMATION AND MEDIA CONTENT FROM MULTIPLE
LOCATIONS USING MOBILE DEVICES
PVC-P-06-009: PCT
EPO
PCT/US2006/042409
11/707,515
 
02/16/07
 
PVC-P-07-004
Pending
60/786,749
03/28/06
PVC-P-05-007
Conv’d
Espelien
03/28/07
SYSTEM AND METHOD FOR TRANSFERRING INFORMATION BETWEEN TERMINALS
PVC-P-07-004: PCT
NONE
PCT/US2007/007356
11/729,689
 
03/28/07
 
PVC-P-07-005
Pending
60/786,974
03/29/06
PVC-P-05-008
Conv’d
Sherwood et al.
03/29/07
SYSTEM AND METHOD FOR SECURING CONTENT RATINGS
PVC-P-07-005: PCT
NONE
PCT/US2007/007498
11/704,054
 
02/08/07
 
PVC-P-06-011
Pending
60/772,161
02/10/06
PVC-P-05-009
Conv’d
Neff
02/10/07
SYSTEM AND METHOD FOR CONNECTING MOBILE DEVICES
PVC-P-06-011: PCT
EPO
PCT/US2007/003436
11/807,865
 
05/30/07
 
PVC-P-07-008
Pending
60/836,828
08/10/06
PVC-P-06-001
Conv’d
Yitiz
08/10/07
SYSTEM AND METHOD FOR INTELLIGENT MEDIA RECORDING AND PLAYBACK ON A MOBILE
DEVICE
PVC-P-07-008: PCT
NONE
PCT/US2007/020574
11/706,785
7493106
02/14/07
02/17/09
PVC-P-07-001
Issued
60/783,282
03/17/06
PVC-P-06-002
Conv’d
Espelien
03/17/07
SYSTEM AND METHOD FOR DELIVERING MEDIA CONTENT BASED ON A CONTENT SUBSCRIPTION
PVC-P-07-001: PCT
NONE
PCT/US2007/006602
11/706,480
 
02/15/07
 
PVC P-07-002
Pending
60/786,221
03/27/06
PVC-P-06-003
Conv’d
Espelien
03/27/07
SYSTEM AND METHOD FOR IDENTIFYING COMMON MEDIA CONTENT
PVC-P-07-002: PCT
NONE
PCT/US2007/007324
11/706,481
 
02/15/07
 
PVC-P-07-003
Aban'd
60/786,222
03/27/06
PVC-P-06-004
Conv’d
Espelien
03/27/07
SYSTEM AND METHOD FOR ACCESSING ELECTRONIC PROGRAM GUIDE INFORMATION
PVC-P-07-003: PCT
EPO
(Aban’d)
PCT/US2007/007345
11/890,745
 
08/07/07
 
PVC-P-07-009
Pending
60/837,370
08/11/06
PVC-P-06-005
Conv’d
Sherwood
08/07/07
SYSTEM AND METHOD FOR TRANSMITTING AND RECEIVING MULTIMEDIA
PVC-P-07-009: PCT
NONE
PCT/US2007/017554

 
 
 
 
31

--------------------------------------------------------------------------------


 
 
11/973,477
 
10/09/07
 
PVC-P7-014
Pending
60/851,355
10/12/06
PVC-P-06-008
Conv’d
Espelien
10/09/07
SYSTEM AND METHOD FOR CREATING MULTIMEDIA RENDEZVOUS POINTS FOR MOBILE DEVICES
PVC-P-07-014:PCT
NONE
PCT/US2007/021516
12/315,667
 
12/05/08
 
PVC-P-08-0088-
Pending
61/007,343
12/12/07
PVC-P-07-006
Conv’d
Crossley et al
12/12/08
SYSTEM AND METHOD FOR CREATING METADATA
PVC-P-08-008:PCT
06/12/10
PCT/US2008/013382
12/315,536
 
12/04/08
 
PVC-P-08-009
Pending
61/007,408
12/12/07
PVC-P-07-007
Conv’d
Jenkins et al.
12/12/08
SYSTEM AND METHOD FOR GENERATING A RECOMMENDA-TION ON A MOBILE DEVICE
PVC-P-08-009:PCT
06/12/10
PCT/US2009/013347
12/283,087
 
08/20/08
 
PVC-P-08-005
Pending
60/993,393
09/11/07
PVC-P-07-012
Conv’d
Espelien
09/11/08
SYSTEM AND METHOD FOR VIRTUAL STORAGE FOR MEDIA SERVICE ON A PORTABLE DEVICE
PVC-P-08-005:PCT
EPO
PCT/US2008/010514
12/228,475
 
08/13/08
 
PVC-P-08-004
Pending
60/965,721
08/21/07
PVC-P-07-013
Conv’d
Espelien
08/21/08
MOBILE MEDIA ROUTER AND METHOD FOR USING SAME
PVC-P-08-004-PCT
EPO, Japan
PCT/US2008/009678
           
29/307,342
04/15/08
PVC-P-08-001
Reg in
EU,
Pending
US
Wilkens et al.
N/A (DESIGN)
TELEVISION RECEIVER FOR MOBILE TELEPHONE
PVC-P-08-001:EU
EU
Reg. No. 000946934-0001
12/381,052
 
03/06/09
 
PVC-P-09-002
Pending
61/069,053
03/12/08
PVC-P-08-002
Conv’d
Neff et al.
03/12/09
SYSTEM AND METHOD FOR REFORMATTING MULTMEDIA
PVC-P-09-002:PCT
Taiwan
PCT/US2009/001476
12/383,870
 
03/30/09
 
PVC-P-09-003
Pending
61/072,426
03/31/08
PVC-P-08-003
Conv’d
Schwartz et al.
03/31/09
SYSTEM AND METHOD FOR MANAGING CONTROLLING AND/OR RENDERING MEDIA IN A NETWORK
PVC-P-09-003:PCT
Taiwan
PCT/US2009/001964
12/284,948
 
09/26/08
 
PVC-P-08-006
Pending
60/993,393
09/26/07
PVC-P-07-010
Conv’d
Al Shaykh et al.
09/26/08
SYSTEM AND METHOD FOR RECEIVING BROADCAST MULTIMEDIA ON A MOBILE DEVICE
PVC-P-08-006:PCT
EPO, China, Japan, Taiwan
PCT/US2008/011152
12/287,442
 
10/29/08
 
PVC-P-08-007
Pending
       
Gran et al.
 
SYSTEM AND METHOD FOR CONTROLLING MEDIA RENDERING IN A NETWORK USING A MOBILE
DEVICE
PVC-P-08-007:PCT
04/09/11
PCT/US2008/012280

 
 
 
 
32

--------------------------------------------------------------------------------


 
 
12/592,838
 
12/03/09
 
PVC-P-09-006
Pending
61/200,801
12/10/08
PVC-P-08-010
Pending
Schwartz et al.
12/10/09
SYSTEM AND METHOD FOR BROWSING, SELECTING AND/OR CONTROLLING RENDERING OF MEDIA
WITH A MOBILE DEVICE
PVC-P-09-006:PCT
06/04/11
PCT/US2009/006339
12/658,470
 
02/09/10
 
PVC-P-09-009
Pending
61/207,381
02/11/09
PVC-P-09-001
Pending
Luessi et al.
02/11/10
SYSTEM AND METHOD FOR FRAME INTEROLATION FOR A COMPRESSED VIDEO BITSTREAM
PVC-P-09-009:PCT
08/11/12
PCT/US2010/00353
12/459,090
 
06/26/09
 
PVC-P-09-004
Pending
       
Al Shaykh et al.
 
SYSTEM AND METHOD FOR MANAGING AND/OR RENDERING INTERNET MULTIMEDIA CONTENT IN A
NETWORK
                 
61/275,950
09/04/09
PVC-P-09-005
Pending
Schwartz et al.
09/04/10
SYSTEM AND METHOD FOR MANAGING INTERNET MEDIA CONTENT
     
12/590,972
 
11/17/09
 
PVC-P-09-007
Pending
     
Con’t of
06-007
Chan et al.
 
A SYSTEM AND A METHOD FOR TRANSFERRING MULTIPLE DATA CHANNELS
                 
61/283,423
12/03/09
PVC-P-09-008
Pending
Al-Shaykh et al
12/03/10
SYSTEM AND METHOD FOR TRANSFERRING MEDIA CONTENT FROM A MOBILE DEVICE TO A HOME
NETWORK
     
12/657,802
 
01/28/10
 
PVC-P-09-010
Pending
       
Mundy et al.
 
SYSTEM AND METHOD FOR REQUESTING RETRIEVING AND/OR ASSOCIATING CONTACT IMAGES
     




 
33

--------------------------------------------------------------------------------

 

Schedule 4.15


Claims and Proceedings


1.  
On September 16, 2008, a putative class action lawsuit, captioned “Sandra
Lifschitz, On Behalf of Herself and All Others Similarly Situated, Plaintiff, v.
NextWave Wireless Inc., Allen Salmasi, George C. Alex and Frank Cassou,
Defendants,” was filed in the U.S. District Court for the Southern District of
California against Parent and certain of Parent’s officers. The suit alleges
that the defendants made false and misleading statements and/or omissions in
violation of Sections 10(b) and 20(a) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and Rule 10b-5 promulgated thereunder. The suit
seeks unspecified damages, interest, costs, attorneys’ fees, and injunctive,
equitable or other relief on behalf of a purported class of purchasers of our
common stock during the period from March 30, 2007 to August 7, 2008. A second
putative class action lawsuit captioned “Benjamin et al. v. NextWave Wireless
Inc. et al.” was filed on October 21, 2008 alleging the same claims on behalf of
purchasers of Parent’s common stock during an extended class period, from
November 27, 2006 through August 7, 2008. On February 24, 2009, the Court issued
an Order consolidating the two cases and appointing a lead plaintiff pursuant to
the Private Securities Litigation Reform Act. On May 15, 2009, the lead
plaintiff filed an Amended Complaint, and on June 29, 2009, Parent filed a
Motion to Dismiss that Amended Complaint. On March 5, 2010, the Court Granted
Parent’s Motion to Dismiss without prejudice and permitted the lead plaintiff 21
days from the date of the Order to file an Amended Complaint.  On March 26,
2010, lead plaintiff filed a Second Amended Consolidated Complaint. On April 30,
2010, NextWave filed a Motion to Dismiss the Second Amended Consolidated
Complaint. .

 
2.  
On September 28, 2008, the Parent’s wholly-owned subsidiary, GO Networks, Inc.
(the “Applicant”), submitted an application pursuant to Chapter 12 of the
Israeli Companies Ordinance, 1983-5743 (the “Israeli Companies Ordinance”) with
the Tel Aviv District Court (the "Court") requesting the appointment of a
permanent liquidator for the purpose of effecting a court-supervised liquidation
of GO Networks Ltd.  On January 14, 2009, the court issued an order for the
permanent liquidation of GO Networks Ltd and appointed Shaul Kotler as the
interim liquidator.  On February 24, 2009, the Applicant sold its intellectual
property and customer contracts, along with the obligation to provide warranty
support, to the same buyer who purchased the GO Networks Ltd assets from the GO
Networks Ltd liquidation.

 
3.  
On September 8, 2008, the Financial Industry Regulatory Authority (FINRA) issued
a letter requesting information from the Parent in connection with its second
quarter financial report and subsequent drop in its stock price.  On February
25, 2009, FINRA concluded its investigation and referred the matter to the
Securities and Exchange Commission (the “SEC”).  On August 20, 2009, the SEC
issued a records subpoena to Parent’s Custodian of Records, and on October 23,
2009, Parent completed its response to the SEC.  No further requests have been
received at this time.

 

 

--------------------------------------------------------------------------------

 

 
FCC Litigation/Adverse Facts


Please refer to the FCC Litigation/Adverse Facts portion of Schedule 4.13 which
is incorporated by reference
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

Schedule 4.18


Affiliate Transactions


The Company’s Form 10-K filed on April 2, 2010 and the Company’s Form 10-Q filed
on May 18, 2010 are incorporated herein by reference.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

 

Schedule 4.21


Qualified Plans and Multiemployer Plans


1.           NextWave Broadband, Inc. 401(k) Retirement and Savings Plan.


2.           NextWave Broadband, Inc. Welfare Benefits Plan.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

Schedule 4.22


Certain Fees


1.  
The Company has engaged Moelis & Company LLC (“Moelis”) pursuant to an
engagement letter dated December 28, 2009 to act as the Company’s financial
advisor to, among other things, restructure its outstanding financial
obligations, including the Notes.  Moelis’ fees for such engagement are set
forth in the engagement letter.

 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

 

Schedule 4.23


Environmental Matters


None.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

Schedule 4.26


Indebtedness


Long Term Obligations
(in thousands)
               
April 3, 2010
   
January 2, 2010
               
15% Senior Secured Notes due July 2011, net of unamortized discounts of $8,307
and $6,177 at April 3, 2010 and January 2, 2010, respectively
  $ 170,051     $ 162,076                    
15% Senior-Subordinated Secured Second Lien Notes due November 2011, net of
unamortized discounts of $14,016 and $13,182 at April 3, 2010 and January 2,
2010, respectively
    135,431       127,573                    
12% Third Lien Subordinated Secured Convertible Notes due December 2011, net of
unamortized discounts of $164,623 and $134,230 at April 3, 2010 and January 2,
2010, respectively
    383,843       389,869                    
Wireless spectrum leases, net of unamortized discounts of $15,973 and $16,556 at
April 3, 2010 and January 2, 2010, respectively; expiring from 2011 through 2036
with one to five renewal options ranging from 10 to 15 years each
    22,673       25,768                    
Collateralized non-recourse bank loan with interest at 30-day LIBOR plus 0.25%;
principal and interest due upon sale of auction rate securities; secured by
auction rate securities
    21,376       21,406                    
Other
    1,523       1,412                    
     Long-term obligations
    734,897       728,104                    
     Less current portion
    (86,222 )     (86,154 )                  
          Long-term portion
  $ 648,675     $ 641,950  

 
 
 

 

 

--------------------------------------------------------------------------------

 

Schedule 4.32
 
Subsidiary Rights


 
1.  
Pursuant to the Stockholder’s Agreement with Docomo, PacketVideo Corporation is
restricted from paying dividends to NextWave without consent of NTT DoCoMo, Inc.

 
 
 
 
 
 
 
 
 
 
 
 
 